EXHIBIT 10.1
Execution Copy
Published CUSIP Number: 26816GAD5
Revolving Credit CUSIP Number: 26816GAE3
Term Loan CUSIP Number: 26816GAF0
 
 
$400,000,000

CREDIT AGREEMENT
dated as of July 28, 2008,
by and among
DYNCORP INTERNATIONAL INC.,
as Holdings,
DYNCORP INTERNATIONAL LLC,
as Borrower,
the Lenders referred to herein,
as Lenders,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender
WACHOVIA CAPITAL MARKETS, LLC
as Sole Lead Arranger and Sole Book Manager
 
 

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Definitions and Provisions
    29  
SECTION 1.3 Accounting Terms
    29  
SECTION 1.4 UCC Terms
    29  
SECTION 1.5 Rounding
    30  
SECTION 1.6 References to Agreement and Laws
    30  
SECTION 1.7 Times of Day
    30  
SECTION 1.8 Letter of Credit Amounts
    30  
 
       
ARTICLE II REVOLVING CREDIT FACILITY
    30  
 
       
SECTION 2.1 Revolving Credit Loans
    30  
SECTION 2.2 Swingline Loans
    31  
SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline Loans
    32  
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans
    32  
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment
    34  
SECTION 2.6 Termination of Revolving Credit Facility
    35  
 
       
ARTICLE III LETTER OF CREDIT FACILITY
    35  
 
       
SECTION 3.1 L/C Commitment
    35  
SECTION 3.2 Procedure for Issuance of Letters of Credit
    36  
SECTION 3.3 Commissions and Other Charges
    37  
SECTION 3.4 L/C Participations
    36  
SECTION 3.5 Reimbursement Obligation of the Borrower
    37  
SECTION 3.6 Obligations Absolute
    38  
SECTION 3.7 Effect of Letter of Credit Application
    38  
SECTION 3.8 Additional Issuing Lender
    38  
SECTION 4.1 Initial Term Loan
    39  
SECTION 4.2 Procedure for Advance of Term Loan
    39  
SECTION 4.3 Repayment of Term Loans
    40  
SECTION 4.4 Prepayments of Term Loans
    40  
 
       
ARTICLE V GENERAL LOAN PROVISIONS
    42  
 
       
SECTION 5.1 Interest
    42  
SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans
    44  
SECTION 5.3 Fees
    44  
SECTION 5.4 Manner of Payment
    45  
SECTION 5.5 Evidence of Indebtedness
    45  
SECTION 5.6 Adjustments
    46  
SECTION 5.7 Obligations of Lenders
    46  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 5.8 Changed Circumstances
    47  
SECTION 5.9 Indemnity
    48  
SECTION 5.10 Increased Costs
    48  
SECTION 5.11 Taxes
    49  
SECTION 5.12 Mitigation Obligations; Replacement of Lenders
    51  
SECTION 5.13 Security
    52  
SECTION 5.14 Revolving Credit Commitment Increase
    52  
SECTION 5.15 Optional Incremental Term Loans
    53  
 
       
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
    54  
 
       
SECTION 6.1 Closing
    54  
SECTION 6.2 Conditions to Closing and Initial Extensions of Credit
    54  
SECTION 6.3 Conditions to All Extensions of Credit
    58  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
    59  
 
       
SECTION 7.1 Representations and Warranties
    59  
SECTION 7.2 Survival of Representations and Warranties, Etc
    65  
 
       
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
    66  
 
       
SECTION 8.1 Financial Statements and Projections
    66  
SECTION 8.2 Officer’s Compliance Certificate
    67  
SECTION 8.3 Accountants’ Certificate
    67  
SECTION 8.4 Other Reports
    67  
SECTION 8.5 Notice of Litigation and Other Matters
    67  
SECTION 8.6 Accuracy of Information
    69  
 
       
ARTICLE IX AFFIRMATIVE COVENANTS
    70  
 
       
SECTION 9.1 Preservation of Corporate Existence and Related Matters
    70  
SECTION 9.2 Maintenance of Property and Licenses
    70  
SECTION 9.3 Insurance
    70  
SECTION 9.4 Accounting Methods and Financial Records
    70  
SECTION 9.5 Payment of Taxes and Other Obligations
    71  
SECTION 9.6 Compliance With Laws and Approvals
    71  
SECTION 9.7 Environmental Laws
    71  
SECTION 9.8 Compliance with ERISA
    71  
SECTION 9.9 Compliance with Material Contracts
    71  
SECTION 9.10 Visits and Inspections; Lender Meetings
    72  
SECTION 9.11 Additional Subsidiaries and Material Real Property.
    72  
SECTION 9.12 Interest Rate Contracts
    73  
SECTION 9.13 Use of Proceeds
    73  
SECTION 9.14 Further Assurances
    73  
SECTION 9.15 Non-Consolidation
    74  
SECTION 9.16 Maintenance of Debt Ratings
    74  
SECTION 9.17 Guarantors under Senior Subordinated Notes Indenture
    74  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 9.18 Post-Closing Conditions
    74  
SECTION 9.19 Designation of Unrestricted Subsidiary or Limited Subsidiary
Guarantor
    74  
 
       
ARTICLE X FINANCIAL COVENANTS
    75  
 
       
SECTION 10.1 Consolidated Total Leverage Ratio
    75  
SECTION 10.2 Coverage Ratio
    75  
SECTION 10.3 Maximum Capital Expenditures
    76  
 
       
ARTICLE XI NEGATIVE COVENANTS
    76  
 
       
SECTION 11.1 Limitations on Indebtedness
    76  
SECTION 11.2 Limitations on Liens
    79  
SECTION 11.3 Limitations on Investments
    81  
SECTION 11.4 Limitations on Fundamental Changes
    82  
SECTION 11.5 Limitations on Asset Dispositions
    83  
SECTION 11.6 Limitations on Restricted Payments
    84  
SECTION 11.7 Transactions with Affiliates
    86  
SECTION 11.8 Certain Accounting Changes; Organizational Documents
    87  
SECTION 11.9 Limitation on Payments and Modifications of Subordinated
Indebtedness
    87  
SECTION 11.10 No Further Negative Pledges; Restrictive Agreements
    88  
SECTION 11.11 Nature of Business
    89  
SECTION 11.12 Sale Leasebacks
    89  
SECTION 11.13 Limitations on Holdings and DIV Capital Corporation
    89  
SECTION 11.14 Designated Senior Debt
    90  
SECTION 11.15 Disposal of Subsidiary Interests
    90  
 
       
ARTICLE XII DEFAULT AND REMEDIES
    90  
 
       
SECTION 12.1 Events of Default
    90  
SECTION 12.2 Remedies
    92  
SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc
    93  
SECTION 12.4 Crediting of Payments and Proceeds
    93  
SECTION 12.5 Administrative Agent May File Proofs of Claim
    94  
 
       
ARTICLE XIII THE ADMINISTRATIVE AGENT
    95  
 
       
SECTION 13.2 Rights as a Lender
    95  
SECTION 13.3 Exculpatory Provisions
    95  
SECTION 13.4 Reliance by the Administrative Agent
    96  
SECTION 13.5 Delegation of Duties
    96  
SECTION 13.6 Resignation of Administrative Agent
    97  
SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders
    97  
SECTION 13.8 No Other Duties, etc
    98  
SECTION 13.9 Collateral and Guaranty Matters
    98  
SECTION 13.10 Release of Liens and Guarantees of Subsidiaries
    99  
SECTION 13.11 Specified Cash Management Arrangements and Specified Hedge
Agreements
    99  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE XIV MISCELLANEOUS
    99  
 
       
SECTION 14.1 Notices
    99  
SECTION 14.2 Amendments, Waivers and Consents
    101  
SECTION 14.3 Expenses; Indemnity
    102  
SECTION 14.4 Right of Set Off
    103  
SECTION 14.5 Governing Law; Jurisdiction, Etc
    104  
SECTION 14.6 Waiver of Jury Trial
    104  
SECTION 14.7 Reversal of Payments
    105  
SECTION 14.8 Injunctive Relief; Punitive or Consequential Damages
    105  
SECTION 14.9 Accounting Matters
    105  
SECTION 14.10 Successors and Assigns; Participations
    105  
SECTION 14.11 Confidentiality
    108  
SECTION 14.12 Performance of Duties
    109  
SECTION 14.13 All Powers Coupled with Interest
    109  
SECTION 14.14 Survival of Indemnities
    109  
SECTION 14.15 Titles and Captions
    109  
SECTION 14.16 Severability of Provisions
    109  
SECTION 14.17 Counterparts; Integration; Effectiveness; Electronic Execution
    110  
SECTION 14.18 Term of Agreement
    110  
SECTION 14.19 USA Patriot Act
    110  
SECTION 14.20 Delivery of Lender Authorization
    110  

 

iv



--------------------------------------------------------------------------------



 



         
ANNEX
       
 
       
Annex A
  -   Form of Lender Authorization

EXHIBITS

         
Exhibit A-1
  -   Form of Revolving Credit Note
Exhibit A-2
  -   Form of Swingline Note
Exhibit A-3
  -   Form of Term Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Notice of Account Designation
Exhibit D
  -   Form of Notice of Prepayment
Exhibit E
  -   Form of Notice of Conversion/Continuation
Exhibit F
  -   Form of Officer’s Compliance Certificate
Exhibit G
  -   Form of Assignment and Assumption
Exhibit H
  -   Form of Holdings Guaranty Agreement
Exhibit I
  -   Form of Subsidiary Guaranty Agreement
Exhibit J
  -   Form of Collateral Agreement
Exhibit K
  -   Form of Joinder Agreement

SCHEDULES

         
Schedule 1.1
  -   Existing Letters of Credit
Schedule 7.1(a)
  -   Jurisdictions of Organization and Qualification
Schedule 7.1(b)
  -   Subsidiaries and Capitalization
Schedule 7.1(d)
  -   Compliance of Agreement with other Contracts
Schedule 7.1(f)
  -   Tax Returns and Payments
Schedule 7.1(i)
  -   ERISA Plans
Schedule 7.1(l)
  -   Material Contracts
Schedule 7.1(m)
  -   Labor and Collective Bargaining Agreements
Schedule 7.1(r)
  -   Real Property
Schedule 7.1(u)
  -   Indebtedness and Guaranty Obligations
Schedule 7.1(v)
  -   Litigation
Schedule 9.18
  -   Post-Closing Conditions
Schedule 11.2
  -   Existing Liens
Schedule 11.3
  -   Existing Loans, Advances and Investments
Schedule 11.5
  -   Asset Dispositions
Schedule 11.7
  -   Transactions with Affiliates
Schedule 11.10
  -   Restrictive Agreements
Schedule 14.10(c)
  -   Commitments and Commitment Percentages of Certain lenders on Closing Date

 

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT, dated as of July 28, 2008, by and among DYNCORP INTERNATIONAL
INC., a Delaware corporation (“Holdings”), DYNCORP INTERNATIONAL LLC, a Delaware
limited liability company (the “Borrower”), the lenders who are or hereafter
become party to this Agreement pursuant to a Lender Authorization, a Joinder
Agreement or an Assignment and Assumption (collectively with the lenders party
hereto, the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.
“Additional Senior Subordinated Notes” means the Senior Subordinated Notes
issued on the Closing Date pursuant to the Senior Subordinated Notes Indenture.
“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 13.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of Holdings) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“All-in-Yield” has the meaning assigned thereto in Section 5.15(d).

 





--------------------------------------------------------------------------------



 



“Alternative Currency” means (a) the lawful currency of each of the Specified
Gulf States, (b) the Australian Dollar, (c) the euro, (d) Pounds Sterling and
(e) with the prior written consent of the Administrative Agent and the Issuing
Lender, any other lawful currency (other than Dollars); provided that in each
case of (a) through (e) above, such currency is freely transferable and
convertible into Dollars in the United States currency market and freely
available to the Issuing Lender in the London interbank deposit market.
“Alternative Currency L/C Obligations” means, at any time, an amount equal to
the sum of (a) the aggregate undrawn and unexpired amount of the then
outstanding Alternative Currency Letters of Credit and (b) the aggregate amount
of drawings under Alternative Currency Letters of Credit which have not then
been reimbursed pursuant to Section 3.5.
“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means, with respect to the Initial Term Loan, the Revolving
Credit Loans, Swingline Loans and the Commitment Fee, the corresponding
percentages per annum as set forth below based on the Consolidated Total
Leverage Ratio:

                                                      Revolving Credit Loans and
  Pricing         Commitment     Initial Term Loan   Level     Consolidated
Total Leverage Ratio   Fee     LIBOR +     Base Rate +          
 
                          I    
Greater than 3.50 to 1.00
    0.500 %     3.00 %     2.00 %        
 
                        II  
Greater than 3.00 to 1.00, but less than or equal to 3.50 to 1.00
    0.500 %     2.75 %     1.75 %        
 
                        III  
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
    0.500 %     2.50 %     1.50 %        
 
                        IV  
Greater than 2.00 to 1.00, but less than or equal to 2.50 to 1.00
    0.375 %     2.25 %     1.25 %        
 
                          V    
Less than or equal to 2.00
    0.375 %     2.00 %     1.00 %

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended Fiscal Quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level II until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 8.2
for the most recently ended Fiscal Quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended Fiscal Quarter of the Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued. The Applicable Margin with respect to any Incremental Term Loan
shall be determined as provided in, and in accordance with, Section 5.15.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall
immediately deliver to the Agent a corrected Officer’s Compliance Certificate
for such Applicable Period, (y) the Applicable Margin for such Applicable Period
shall be determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(z) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(c) and 12.2 nor any of their
other rights under this Agreement. The Borrower’s obligations under this
paragraph shall survive the termination of the Revolving Credit Commitments and
the repayment of all other Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wachovia Capital Markets, LLC, in its capacity as sole lead
arranger and sole book manager, and its successors.
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise.
The term “Asset Disposition” shall not include any Equity Issuance or the
creation of any Lien.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 14.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Bank of America Letters of Credit” has the meaning assigned thereto in the
definition of “Existing Letters of Credit”.

 

3



--------------------------------------------------------------------------------



 



“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
“Borrower Materials” has the meaning assigned thereto in Section 8.5.
“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday, legal holiday in the States of
New York and North Carolina or a day on which banks in Charlotte, North Carolina
and New York, New York, are authorized or required by Applicable Law to close
and (b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Asset” means, with respect to Holdings and its Subsidiaries, any asset
that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of Holdings and its Subsidiaries.
“Capital Expenditures” means, with respect to Holdings and its Subsidiaries for
any period, the aggregate amount of all expenditures during such period that
would be classified as capital expenditures on a Consolidated statement of cash
flows of Holdings and its Subsidiaries for such period in accordance with GAAP;
provided that “Capital Expenditures” shall not include any expenditures (a) for
replacements and substitutions of Capital Assets to the extent made with the
proceeds of any Insurance and Condemnation Event, (b) made as part of a
Permitted Acquisition, (c) for replacements and substitutions of Capital Assets
to the extent made with the proceeds of Asset Dispositions permitted by
Section 11.5 or (d) to the extent paid for with the proceeds of any Equity
Issuance by or to Holdings and the corresponding equity investment by Holdings
in the Borrower reflected in the Consolidated statement of cash flows of
Holdings and its Subsidiaries.
“Capital Lease” means any lease of any property by Holdings or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of Holdings and
its Subsidiaries.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person (other than Earnouts or similar consideration
(other than consideration in a form described in clauses (a) through (d) and
(f)) payable in an acquisition) and (f) any and all warrants, rights or options
to purchase any of the foregoing.

 

4



--------------------------------------------------------------------------------



 



“Cash Equivalents” means, collectively: (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after the date of acquisition,
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after the date of acquisition and
having, at the time of the acquisition thereof, one of the two highest ratings
obtainable from S&P or Moody’s, (c) commercial paper maturing no more than one
year from the date of creation thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from S&P or
Moody’s, (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any commercial bank organized
under the laws of the United States that is at least “adequately capitalized”
(as defined in the regulations of its primary Federal banking regulator) having
combined capital, surplus and undivided profits of not less than $100,000,000,
(e) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) through (d) above, (ii) has net assets of not less than $250,000,000 and
(iii) has one of the two highest ratings obtainable from S&P or Moody’s when
acquired, (f) repurchase obligations with a term of not more than 90 days from
underlying securities of the types described in clause (a) above entered into
with any bank or with the holding company of such bank or any subsidiary of such
bank or holding company, and which counterparty has capital, surplus and
undivided profits in excess of $100,000,000 and is rated (or its parent company
is rated) one of the two highest rating obtainable from S&P and Moody’s,
(g) investments in the Institutional Municipal Money Market Fund managed by
Evergreen Investments and (h) foreign currencies held by the Borrower and its
Subsidiaries, from time to time in the ordinary course of its business and
consistent with past practices.
“Change in Control” means an event or series of events by which:
(a) at any time, Holdings shall fail to own one hundred percent (100%) of the
Capital Stock of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower; or
(b) at any time, the Borrower shall fail to own one hundred percent (100%) of
the Capital Stock of DIV Capital Corporation; or
(c) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, but excluding any
employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Equity Investors or any such
“group” consisting solely of Equity Investors becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
amended, except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all securities that such “person” or “group” has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of greater
than thirty-five percent (35%) of the Capital Stock of Holdings entitled to vote
for members of the board of directors (or equivalent governing body) of Holdings
on a fully diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) or
(ii) a majority of the board of directors (or equivalent governing body) of
Holdings shall not be Continuing Directors; or
(d) there shall have occurred under (i) the Senior Subordinated Note Documents
or (ii) any other indenture or other instrument evidencing any Indebtedness in
excess of the Threshold Amount, in either case, any “change in control” or
similar provision (as set forth in the applicable Senior Subordinated Note
Document, indenture, agreement or other evidence of such Indebtedness)
obligating Holdings or any Subsidiary thereof, as applicable, to repurchase,
redeem or repay all or any part of the Indebtedness provided for therein.

 

5



--------------------------------------------------------------------------------



 



“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, substantially in the form of Exhibit J,
as amended, restated, supplemented or otherwise modified from time to time.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Holdings and its Subsidiaries
in accordance with GAAP: (a) Consolidated Net Income for such period plus
(b) the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (i) income and franchise
taxes, (ii) Consolidated Interest Expense, (iii) amortization, depreciation and
other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), (iv) extraordinary losses
and non-recurring expenses or charges (including restructuring charges),
(v) Transaction Costs related to (i) the Credit Facility and (ii) any Permitted
Acquisitions in an aggregate amount not to exceed $10,000,000 in any Fiscal Year
(or such higher amount up to $15,000,000 in any Fiscal Year as approved by the
Administrative Agent in its sole discretion), (vi) managements fees and
reimbursement of expenses to the Sponsor or its Affiliates in accordance with
Section 11.7(vi) and (vii) write-off of deferred financing costs minus (c) any
extraordinary gains and minus (d) other non-cash items increasing Consolidated
Net Income for such period. Except for purposes of calculating Excess Cash Flow
but for all other purposes of this Agreement, Consolidated EBITDA shall be
calculated on a Pro Forma Basis; provided, that Consolidated EBITDA for each of
the Fiscal Quarters ended at September 28, 2007, December 28, 2007 and March 28,
2008 shall be deemed to equal $47,749,711, $45,445,163 and $56,279,348,
respectively.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Interest Expense” means, for any period, total interest expense of
Holdings and its Subsidiaries on a Consolidated basis in accordance with GAAP
with respect to the Consolidated Total Indebtedness of Holdings and its
Subsidiaries for such period (and after taking into account the effect of any
Hedge Agreements), including all amortization of debt issuance costs and
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Leases, imputed interest with respect to commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, commissions, discounts and other fees and
charges owed with respect to letters of credit and net payments made under Hedge
Agreements; provided, that solely for purposes of Section 10.2 and the
definition of “Excess Cash Flow”, Consolidated Interest Expense for each of the
Fiscal Quarters ended at September 28, 2007, December 28, 2007 and March 28,
2008 shall be deemed to equal $12,951,522, $13,298,022 and $12,374,020,
respectively.
“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, in calculating
Consolidated Net Income of Holdings and its Subsidiaries for any period, there
shall be excluded (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which Holdings or any
of its Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid in cash to Holdings or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Holdings or any of its Subsidiaries or is merged into or consolidated with
Holdings or any of its Subsidiaries or that Person’s assets are acquired by
Holdings or any of its Subsidiaries except to the extent included pursuant to
the foregoing clause (a), (c) the net income (if positive), of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary to Holdings or any of its Subsidiaries of such net income is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary, (d) gains or losses realized in
connection with Asset Dispositions and (e) gains or losses due solely to
fluctuations in currency values and the related tax effects.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive Fiscal Quarters ending on or
immediately prior to such date.
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to Holdings and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) all Indebtedness of Holdings and its Subsidiaries
that would appear on a Consolidated balance sheet of Holdings at such date in
accordance with GAAP plus (b) the aggregate outstanding principal amount of
Non-Performance L/C Indebtedness of Holdings and its Subsidiaries as of such
date.
“Continuing Directors” means the directors (or the equivalent) of Holdings on
the Closing Date and each other director (or the equivalent) of Holdings, if, in
each case, such other director’s nomination for election to the board of
directors (or equivalent governing body) of Holdings is recommended by at least
51% of the then Continuing Directors or such other director receives the vote of
(or is otherwise approved by) the Sponsor and its Affiliates (excluding any
portfolio companies of the Sponsor) in his or her election by the shareholders
of Holdings.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries.

 

7



--------------------------------------------------------------------------------



 



“Debt Rating” means, as applicable, (a) the corporate family rating of the
Borrower as determined by Moody’s as of the Closing Date and (b) the corporate
rating of the Borrower as determined by S&P as of the Closing Date.
“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, the Term Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder, in each
case, within one Business Day of the date required to be funded by it hereunder
(unless such failure (i) was due to a technical or administrative error and
(ii) has not occurred more than two times during the term of this Agreement),
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless such amount is the subject of a good faith
dispute (unless such failure (i) was due to a technical or administrative error
and (ii) has not occurred more than two times during the term of this Agreement)
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Obligations that are accrued and
payable and the termination of the Revolving Credit Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the
Obligations that are accrued and payable and the termination of the Revolving
Credit Commitments), in whole or in part, (c) provides for the scheduled payment
of dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the
Revolving Credit Maturity Date; provided, that if such Capital Stock is issued
pursuant to a plan for the benefit of employees of Holdings, the Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Holdings, the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or upon death, disability or
termination of employment.
“Disregarded Foreign Entity” means any Foreign Subsidiary that is a “disregarded
foreign entity” as defined in the Code.
“DIV Capital Corporation” means DIV Capital Corporation, a Delaware corporation.
“Dollar Amount” means (a) with respect to each Letter of Credit issued or
extended (or to be issued or extended) in Dollars, the principal amount thereof,
(b) with respect to each Alternative Currency Letter of Credit, the amount of
Dollars which is equivalent to the face amount of such Alternative Currency
Letter of Credit, at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at approximately 11:00 a.m. (the time
of the Issuing Lender’s Correspondent) two (2) Business Days before such Letter
of Credit is issued or extended (or to be issued or extended) and (c) with
respect to any sum expressed in an Alternative Currency, the amount of Dollars
which is equivalent to the amount so expressed in such Alternative Currency at
the most favorable spot exchange rate determined by the Administrative Agent to
be available to it at the relevant time.

 

8



--------------------------------------------------------------------------------



 



“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Earnout” means (a) any initially contingent payment obligation related to a
Permitted Acquisition, including, without limitation, in the form of earnout
payments, purchase price adjustments, deferred purchase price payments and
bonuses and other forms of compensation to directors, officers, employees or
consultants, in each case so long as (i) such payment obligations are contingent
at the time such obligation is incurred or entered into, and subject to
adjustment based on the performance of the Person and/or assets so acquired,
(ii) such payment obligations are not subject, at the time such obligation is
entered into, to any minimum payment, in whole or in part by Holdings or any of
its Subsidiaries, and (iii) prior to becoming fixed or matured, such payment
obligations are not evidenced by a promissory note or specified by a pledge of
assets by Holdings or any of its Subsidiaries or (b) the portion of a payment
obligation described in clause (a) which has become fixed and matured (such
fixed or matured obligation, a “Fixed Earnout”).
“Eligible Account Amount” means:
(a) as of any date of determination prior to the GLS Limited Guarantor
Designation (but including any date of determination on or after the designation
of GLS as the Unrestricted Subsidiary pursuant to Section 9.19) (i) the sum of
(A) the net book value of all accounts receivable (excluding intercompany
accounts receivable) of Holdings and its Subsidiaries as set forth on the
Consolidated balance sheet of Holdings and its Subsidiaries most recently
delivered pursuant to Section 8.1 less (B) the net book value of all accounts
receivable of Holdings and its Subsidiaries that are, as of such date, subject
to a Lien incurred pursuant to Section 11.2(r) (collectively, the “Total A/R
Amount”) multiplied by (ii) 85%, and
(b) as of any date of determination on or after the GLS Limited Guarantor
Designation:
(i) (A) the Total A/R Amount less the net book value of all accounts receivable
of GLS included in the Total A/R Amount multiplied by (B) 85%,
plus
(ii) the lesser of (A) the net book value of all accounts receivable of GLS
included in the Total A/R Amount multiplied by 85% and (B) the outstanding
principal amount of Indebtedness of GLS to the Borrower under the GLS Loan
Documents as of such date.
The Eligible Account Amount will be determined (1) on the Closing Date pursuant
to the Financial Condition/Solvency Certificate delivered pursuant to
Section 6.2(e)(iv), (2) at the end of each Fiscal Quarter pursuant to the
Officer’s Compliance Certificate most recently delivered pursuant to Section 8.2
and (3) at the option of the Borrower, at any other time pursuant to an
Officer’s Compliance Certificate delivered to the Administrative Agent. Each
determination of the Eligible Account Amount shall be effective from and after
the delivery of the applicable Officer’s Compliance Certificate (or Financial
Condition/Solvency Certificate, as applicable) described in clauses (1), (2) and
(3) above until the delivery of a subsequent Officer’s Compliance Certificate
described in clauses (1), (2) and (3) above.

 

9



--------------------------------------------------------------------------------



 



“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Investors” means, collectively, (a) the Sponsor and its Affiliates
(other than any portfolio company of the Sponsor) and (b) any Person whose
voting rights with respect to the voting Capital Stock of Holdings are
controlled by Sponsor and its Affiliates (other than any portfolio company of
the Sponsor).
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party of (i) shares of its Capital
Stock, (ii) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (iii) any shares of its Capital Stock pursuant to the conversion
of any debt securities to equity and (b) any capital contribution from any
Person that is not a Credit Party into any Credit Party or any Subsidiary
thereof. The term “Equity Issuance” shall not include (A) any Asset Disposition
or (B) any Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b) or (c) of the Code (and Section 414(m) or (o) for purposes of Section 412
of the Code) or Section 4001(b) of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

10



--------------------------------------------------------------------------------



 



“Excess Cash Flow” means, for Holdings and its Subsidiaries on a Consolidated
basis, in accordance with GAAP for any Fiscal Year, the excess, if any, of:
(a) the sum, without duplication, of (i) Consolidated EBITDA for such period
(not calculated on a Pro Forma Basis) and (ii) decreases in Working Capital for
such Fiscal Year, over
(b) the sum, without duplication, of (i) all income taxes paid in cash during
such period, (ii) Consolidated Interest Expense paid in cash during such period,
(iii) Transaction Costs and the consideration paid in connection with Permitted
Acquisitions, in each case, paid in cash during such Fiscal Year, except to the
extent financed with the proceeds of Indebtedness, any Equity Issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated EBITDA, (iv) cash payments (not financed with the
proceeds of Indebtedness, Equity Issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA)
made in such period with respect to Capital Expenditures permitted by
Section 10.3, (v) the aggregate amount of all regularly scheduled permanent
principal payments or repayments of Indebtedness permitted pursuant to
Section 11.1 (other than mandatory prepayments of Loans) made by the Borrower or
its Subsidiaries during such Fiscal Year, but only to the extent that such
prepayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(vi) the aggregate amount of all mandatory principal prepayments of the Loans
during such Fiscal Year to the extent required due to an Asset Disposition,
Equity Issuance or Debt Issuance that resulted in an increase to Consolidated
Net Income but in all cases limited to the amount of such increase, (vii) to the
extent added to Consolidated Net Income in determining Consolidated EBITDA,
management fees and expenses permitted to be paid pursuant to Section 11.7(vi)
and actually paid in cash during such Fiscal Year and (viii) increases to
Working Capital for such Fiscal Year.
Notwithstanding the foregoing, Excess Cash Flow with respect to the Fiscal Year
ending April 3, 2009 shall be calculated solely on the basis of the second,
third and fourth Fiscal Quarters of such Fiscal Year.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.11(a).
“Existing Credit Agreement” means that certain Credit and Guaranty Agreement
dated as of February 11, 2005 (as amended, restated, supplemented or otherwise
modified prior to the date hereof) by and among Holdings, the Borrower, certain
Subsidiaries of the Borrower, the banks and other financial institutions from
time to time party thereto and Goldman Sachs Credit Partners L.P., as agent.

 

11



--------------------------------------------------------------------------------



 



“Existing Letters of Credit” means (a) those letters of credit issued by Bank of
America, N.A. as initial issuing bank pursuant to the Existing Credit Agreement
(the “Bank of America Letters of Credit”) and (b) the letter of credit issued by
Wachovia, as successor by assignment to Bank of America, N.A. as issuing bank
pursuant to the Existing Credit Agreement (the “Rollover Letter of Credit”), in
each case, existing on the Closing Date and identified on Schedule 1.1.
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
“Fee Letter” means the separate fee letter agreement dated July 28, 2008 among
the Borrower, the Administrative Agent and the Arranger.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Friday closest to March 31 of each calendar year.
“Foreign L/C Facility” means that certain credit facility established by the
Borrower on or after the Closing Date with a foreign domiciled bank, the sole
purpose of which facility is to provide for the issuance of letters of credit in
support of the Borrower’s pursuit and performance of contracts with customers
located in the Specified Gulf States.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

12



--------------------------------------------------------------------------------



 



“GLS” means Global Linguist Solutions LLC, a Delaware limited liability company.
“GLS Guaranty Release Event” means the date on which GLS is unconditionally and
permanently released as a guarantor under the Senior Subordinated Note
Documents.
“GLS Limited Guarantor Designation” means the date on which GLS is designated as
the Limited Subsidiary Guarantor pursuant to Section 9.19.
“GLS Loan Documents” means that certain Offering Basis Loan Agreement dated as
of February 15, 2008, by and between the Borrower and GLS pursuant to which
intercompany loans are made by the Borrower to GLS, and any notes, security
agreements and other documents executed and delivered in connection therewith
(in each case, as amended, restated, supplemented or otherwise modified from
time to time after the Closing Date in accordance with the terms of this
Agreement).
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means, collectively, Holdings and each Subsidiary Guarantor.
“Guaranty Agreements” means, collectively, the Subsidiary Guaranty Agreement and
the Holdings Guaranty Agreement.
“Guaranty Obligation” means, with respect to Holdings and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

13



--------------------------------------------------------------------------------



 



“Hedge Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, forward foreign exchange agreement, currency
swap agreement, cross-currency rate swap agreement, currency option agreement,
commodity futures contract, forward contract, option to purchase or sell a
commodity, or option, warrant or other right with respect to a commodity futures
contract, or other agreement or arrangement designed to alter the risks of any
Person arising from fluctuations in interest rates, currency values or commodity
prices, all as amended, restated, supplemented or otherwise modified from time
to time.
“Holdings” has the meaning assigned thereto in the introductory paragraph
hereto.
“Holdings Guaranty Agreement” means the unconditional guaranty agreement of even
date herewith executed by Holdings in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, substantially in the form attached as
Exhibit H, as amended, restated, supplemented or otherwise modified from time to
time.
“Increased Amount Date” has the meaning assigned thereto in Section 5.14.
“Increasing Revolving Lender” has the meaning assigned thereto in Section 5.14.
“Incremental Term Loan” has the meaning assigned thereto in Section 5.15.
“Incremental Term Effective Date” has the meaning assigned thereto in Section
5.15.
“Incremental Term Loan Lender” has the meaning assigned thereto in Section 5.15.
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following calculated in accordance with GAAP:
(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition agreements or under Fixed Earnouts), except trade payables
arising in the ordinary course of business (i) not more than ninety (90) days
past due or (ii) that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;
(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person, whether or not such Indebtedness shall have been
assumed by such Person or is limited in recourse; provided, that to the extent
that the recourse of the holder of such Indebtedness is limited to such asset,
the amount of such Indebtedness shall be limited to the lesser of (i) the
maximum amount of such Indebtedness and (ii) the fair market value of such
asset;

 

14



--------------------------------------------------------------------------------



 



(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person (such obligations, the “L/C Indebtedness”);
(g) all obligations of any such Person in respect of Disqualified Capital Stock;
(h) all Net Hedging Obligations of any such Person; and
(i) all Guaranty Obligations of any such Person with respect to any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner unless
such Indebtedness is expressly made non-recourse to such Person.
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1 and shall not include any of the
Incremental Term Loans made, or to be made, to the Borrower pursuant to
Section 5.15.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means Wachovia and any Lender designated by the Borrower as an
Issuing Lender pursuant to Section 3.8, in their respective capacities as
issuers of Letters of Credit hereunder, and any successor thereto appointed
pursuant to Section 13.6. References to “Issuing Lender” in this Agreement shall
refer to each such Issuing Lender or all such Issuing Lenders, as the context
requires.
“Issuing Lender’s Correspondent” means, Wachovia Bank, National Association,
London Branch, or any other financial institution designated by the Issuing
Lender to act as its correspondent hereunder with respect to the issuance and
payment of Alternative Currency Letters of Credit.
“Joinder Agreement” means an agreement substantially in the form attached as
Exhibit L.
“JV Subsidiary” means any Subsidiary of a Credit Party that is not a
Wholly-Owned Subsidiary and as to which the business and management thereof is
determined by the holders of the Capital Stock therein pursuant to customary
joint venture arrangements and that (except in the case of GLS) does not at any
time have any rights under any Material Contract in existence on the Closing
Date (including any renewal, extension, replacement or modification thereof);
provided, that if any JV Subsidiary becomes a Subsidiary Guarantor pursuant to
the terms hereof (including GLS, prior to any GLS Limited Guarantor Designation
or any designation of GLS as the Unrestricted Subsidiary) and otherwise complies
with the requirements of Section 9.11, such JV Subsidiary shall no longer be
deemed to be a “JV Subsidiary” for purposes of this Agreement.

 

15



--------------------------------------------------------------------------------



 



“L/C Commitment” means the lesser of (a) One Hundred Twenty-Five Million Dollars
($125,000,000) and (b) the Revolving Credit Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Indebtedness” has the meaning assigned thereto in the definition of
“Indebtedness”.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.
“Lender” means (a) each Person party to this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) (i) by execution of a Lender Authorization or
(ii) set forth on the signature pages hereto and (b) each Person that hereafter
becomes a party to this Agreement as a Lender pursuant to Sections 5.14, 5.15 or
14.10.
“Lender Authorization” means with respect to any initial Lender, a Lender
Authorization, substantially in the form attached as Exhibit K, to be executed
and delivered by such Lender on the Closing Date as provided in Section 14.20.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means the collective reference to (a) an
application, in the form specified by the Issuing Lender from time to time,
requesting the Issuing Lender to issue a Letter of Credit and (b) the Rollover
Letter of Credit Application.
“Letters of Credit” means the collective reference to (a) letters of credit
issued pursuant to Section 3.1 and (b) the Rollover Letter of Credit.
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars for a period equal to the applicable Interest Period
which appears on Reuters Screen LIBOR01 Page at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page, then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period. Each calculation by the Administrative
Agent of LIBOR shall be conclusive and binding for all purposes, absent manifest
error.

 

16



--------------------------------------------------------------------------------



 



“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

             
 
  LIBOR Rate =   LIBOR
 
1.00-Eurodollar Reserve Percentage    

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Limited Subsidiary Guarantor” means GLS, to the extent of its Guaranteed
Obligations as set forth in the Subsidiary Guaranty Agreement, from and after
any GLS Limited Guarantor Designation.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured Party in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Specified Hedge
Agreement and any Specified Cash Management Arrangement), all as may be amended,
restated, supplemented or otherwise modified from time to time.
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.
“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or financial condition of Holdings and its Subsidiaries,
taken as a whole, (b) the ability of the Credit Parties and the Limited
Guarantor Subsidiary, as applicable, taken as a whole, to perform their
obligations under the Loan Documents, (c) the legality, validity, binding effect
or enforceability against a Credit Party or the Limited Guarantor Subsidiary of
a material Loan Document to which it is a party or (d) the rights, remedies and
benefits available to, or conferred upon, the Administrative Agent or any
Secured Party under any material Loan Document.
“Material Contract” means (a) any contract or other written agreement of any
Credit Party or any of its Subsidiaries (other than the Loan Documents)
involving monetary liability of or to any such Person in an amount in excess of
$30,000,000 per annum or (b) any other contract or written agreement of any
Credit Party or any of its Subsidiaries (other than the Loan Documents) the
failure to comply with which could reasonably be expected to have a Material
Adverse Effect.
“Material Real Property” means (a) (i) any fee-owned real property of any Credit
Party or the Limited Guarantor Subsidiary, as applicable, having a fair market
value in excess of $5,000,000 as of the date of acquisition thereof and (ii) any
leasehold interest of any Credit Party or the Limited Guarantor Subsidiary, as
applicable, as lessee under any lease of real property other than those with
respect to which the aggregate payments under the term of the lease are less
than $5,000,000 per annum and (b) any fee-owned real property or any leasehold
interest, in each case, of any Credit Party or the Limited Guarantor Subsidiary,
as applicable, that the Required Lenders have determined in their reasonable
discretion is material to the business, operations, properties, assets or
financial condition of Holdings and its Subsidiaries, taken as a whole.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

17



--------------------------------------------------------------------------------



 



“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering all Material Real Property
now or hereafter owned by any Credit Party or the Limited Guarantor Subsidiary,
as applicable, in each case, in form and substance reasonably satisfactory to
the Administrative Agent and executed by such Person in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as any
such document may be amended, restated, supplemented or otherwise modified from
time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or with respect to
which any Credit Party or any ERISA Affiliate may incur any liability.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom (net of
purchase price adjustments reasonably expected to be payable in connection
therewith; provided, that to the extent that such purchase price adjustment is
determined to be not payable or is otherwise not paid within 180 days of such
Asset Disposition or Insurance and Condemnation Event, other than as a result of
a dispute with respect thereto which is subject to a resolution procedure set
forth in the applicable transaction documents, the amount reserved for such
purchase price adjustment that is not payable or not paid shall constitute Net
Cash Proceeds), less (i) reasonable attorneys’ fees, reasonable accountants’
fees, reasonable and customary investment banking fees incurred in connection
with such Asset Disposition or Insurance and Condemnation Event, (ii) amounts
required to be applied as a result of such Asset Disposition or Insurance and
Condemnation Event to the repayment of Indebtedness secured by or incurred with
respect to the Property or Person that is the subject of such Asset Disposition
or Insurance and Condemnation Event (other than the Obligations), (iii) other
reasonable and customary fees and expenses incurred in connection therewith,
(iv) taxes paid or reasonably estimated to be payable as a result thereof and
(v) appropriate amounts to be provided by the recipient of such proceeds as a
reserve in accordance with GAAP against any obligations (including obligations
with respect to pension or post-employment benefit liabilities, environmental
matters or indemnification) incurred directly with respect to the asset that is
the subject of such Asset Disposition or Insurance and Condemnation Event;
provided that any amount excluded pursuant to clause (v) shall be deemed to
constitute Net Cash Proceeds of the applicable Asset Disposition or Insurance
and Condemnation Event immediately upon any reversal of the applicable reserve,
and (b) in connection with any Equity Issuance or Debt Issuance, the gross cash
proceeds and Cash Equivalents received from such issuance, net of reasonable
attorneys’ fees, reasonable and customary investment banking fees, reasonable
accountants’ fees, underwriting discounts and commissions and other reasonable
and customary fees and expenses incurred in connection therewith.
“Net Hedging Obligations” means, as of any date, the Termination Value of any
Hedge Agreement on such date.
“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which
amendment, modification, waiver or termination, pursuant to Section 14.2,
requires the consent of all affected Lenders and with respect to which the
Required Lenders shall have granted their consent.
“Non-Guarantor Subsidiary” means any Subsidiary of Holdings (excluding the
Borrower but including the Limited Subsidiary Guarantor, as applicable) that is
not a Subsidiary Guarantor.
“Non-Performance L/C Indebtedness” means, with respect to any Person at any
date, all L/C Indebtedness of such Person other than L/C Indebtedness of such
Person issued to support the performance by such Person of any contract or other
written agreement of such Person.

 

18



--------------------------------------------------------------------------------



 



“Non-Recourse Indebtedness” means Indebtedness (a) as to which no Credit Party
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise or (iii) is or constitutes the lender, (b) no
default with respect to which would permit (upon notice, lapse of time or both)
any holder of any other Indebtedness of any Credit Party to declare a default on
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity, and (c) as to which (i) the explicit terms
provide that there is no recourse against any assets of any Credit Party or
(ii) the lenders or holders thereof have been notified in writing that they will
not have any recourse to the Capital Stock or assets of any Credit Party.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Notes.
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties and each of their respective Subsidiaries to the Secured
Parties or the Administrative Agent, in each case under any Loan Document, with
respect to any Loan or Letter of Credit, of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note;
provided that (i) the Specified Obligations shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of the Specified Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of Holdings substantially in the form attached as
Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning assigned thereto in Section 14.10(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which is maintained for the employees of any Credit Party or any ERISA
Affiliate or with respect to which any Credit Party or any ERISA Affiliate may
incur any liability.

 

19



--------------------------------------------------------------------------------



 



“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
in the form of acquisitions of all or substantially all of the business or a
line of business, business unit, product line or division (whether by the
acquisition of Capital Stock, assets or any combination thereof or by merger,
consolidation, amalgamation or otherwise) of any other Person if each such
acquisition meets all of the following requirements:
(a) no less than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;
(b) the Borrower shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;
(c) the Person or business to be acquired shall be in a line of business in
which the Borrower and its Subsidiaries are permitted to engage pursuant to
Section 11.11;
(d) the Borrower shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 9.11 to be delivered at
the time required pursuant to Section 9.11;
(e) no later than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered to the Administrative Agent
and the Lenders an Officer’s Compliance Certificate for the most recent Fiscal
Quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, compliance on a Pro Forma Basis (as of the date of the
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each covenant contained in Article X;
(f) no later than five (5) Business Days prior to the proposed closing date of
such acquisition the Borrower, to the extent requested by the Administrative
Agent, (A) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents and (B) shall have delivered to, or made available for inspection by,
the Administrative Agent substantially complete Permitted Acquisition Diligence
Information;
(g) no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith;
(h) the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if the Permitted Acquisition Consideration for such acquisition (or
series of related acquisitions), together with all other acquisitions
consummated during the term of this Agreement, exceeds (i) $150,000,000 in the
aggregate (excluding, with respect to such acquisition and all such other
acquisitions consummated during the term of this Agreement, any portion of the
purchase price therefor paid with Qualified Capital Stock or the proceeds from
any Equity Issuance) or (ii) $300,000,000 in the aggregate (including, with
respect to such acquisition and all such other acquisitions consummated during
the term of this Agreement, any portion of the purchase price therefor paid with
Qualified Capital Stock or the proceeds from any Equity Issuance);

 

20



--------------------------------------------------------------------------------



 



(i) after giving effect to the acquisition, at least $50,000,000 in availability
shall exist under the Revolving Credit Facility; and
(j) the Borrower shall have provided such other documents and other information
as may be reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) in connection with the acquisition.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, Earnouts (valued at the
maximum amounts reasonably expected to be payable thereunder as determined in
good faith by the Borrower’s board of directors), deferred payments, or
Disqualified Capital Stock of Holdings, net of the applicable acquired company’s
cash and Cash Equivalents (as shown on its most recent financial statements
delivered in connection with the applicable Permitted Acquisition) to be paid in
connection with any applicable Permitted Acquisition as set forth in the
applicable Permitted Acquisition Documents executed by the Borrower or any of
its Subsidiaries in order to consummate the applicable Permitted Acquisition.
“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).
“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.
“Permitted Currency” means Dollars or any Alternative Currency, or each such
currency, as the context requires.
“Permitted Liens” means the Liens permitted pursuant to Section 11.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Platform” has the meaning assigned thereto in Section 8.5.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

 

21



--------------------------------------------------------------------------------



 



“Pro Forma Basis” means, for purposes of calculating certain definitions and
compliance with certain tests and financial covenants under this Agreement, in
each case, where such calculation or compliance is specified to be on a Pro
Forma Basis, for any period, that the Specified Transaction, if any, in
connection with which such calculation is being made and all other Specified
Transactions that have been consummated during the applicable period, and the
following transactions in connection therewith, shall be deemed to have occurred
as of the first day of the applicable period of measurement in such definition,
test or covenant: (a) income statement items (whether positive or negative)
attributable to the Property or Person subject to such Specified Transaction,
(i) in the case of a disposition of all or substantially all of the Capital
Stock of a Subsidiary or any division, business unit, product line, line of
business or joint venture interest, shall be excluded, (ii) in the case of any
designation of GLS as the Unrestricted Subsidiary, shall be excluded and
(iii) in the case of a Permitted Acquisition, shall be included, (b) any
retirement of Indebtedness, (c) any Indebtedness incurred or assumed by the
Borrower or any of its Subsidiaries in connection therewith, and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination, and
(d) Pro Forma Cost Savings; provided, that the foregoing pro forma adjustments
may be applied to any such definition, test or financial covenant solely to the
extent that such adjustments are calculated on a basis consistent with GAAP and
Regulation S-X of the Securities Act of 1933, as amended, or as approved by the
Administrative Agent.
“Pro Forma Cost Savings” means, with respect to any period, (a) the reduction in
net costs and related adjustments arising out of events that are directly
attributable to a Specified Transaction, are factually supportable and are
expected to have a continuing impact, in each case, determined in good faith on
a consistent basis with Article 11 of Regulation S-X under the Securities Act of
1933 and as interpreted by the staff of the Securities and Exchange Commission,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges and (b) the reduction in net costs
and related adjustments in an aggregate amount not to exceed $10,000,000 during
the term of this Agreement resulting from actions actually implemented by the
Borrower or one of its Subsidiaries as a result of a Specified Transaction
within twelve (12) months after the date of such Specified Transaction and prior
to the applicable calculation date that are supportable and quantifiable by the
underlying accounting records of Holdings and, in the case of each of (a) and
(b), are described, as provided below, in an officer’s certificate, as if all
such reductions in costs had been effected as of the beginning of such period.
Pro Forma Cost Savings described in each of clauses (a) and (b) above shall be
set forth in a certificate delivered to the Administrative Agent from the chief
financial officer of Holdings that outlines the specific actions taken and the
net cost savings achieved from each such action.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Public Lenders” has the meaning assigned thereto in Section 8.5.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Register” has the meaning assigned thereto in Section 14.10(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Required Lenders” means, at any date, any combination of Lenders holding more
than fifty percent (50%) of the sum of (a) the aggregate amount of the Revolving
Credit Commitment plus (b) the aggregate outstanding principal amount of the
Term Loans or, if the Revolving Credit Commitment has been terminated, any
combination of Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit; provided that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

22



--------------------------------------------------------------------------------



 



“Responsible Officer” means, as to any Person, the chief executive officer,
business segment president, chief financial officer, general counsel, treasurer
or senior vice president-business administration of such Person or any other
officer of such Person reasonably acceptable to the Administrative Agent. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
“Restricted Payments” has the meaning assigned thereto in Section 11.6.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.14) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.14). The Revolving Credit
Commitment of all the Revolving Credit Lenders on the Closing Date shall be
$200,000,000.
“Revolving Credit Commitment Increase” has the meaning assigned thereto in
Section 5.14.
“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment
(including Increasing Revolving Lenders).
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) August 15,
2012, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5 or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 12.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any issuances, renewals or increases occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

 

23



--------------------------------------------------------------------------------



 



“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
“Rollover Letter of Credit” has the meaning assigned thereto in the definition
of “Existing Letters of Credit”.
“Rollover Letter of Credit Application” means that certain letter of credit
application executed in connection with the Rollover Letter of Credit.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” mean collectively, the Lenders, the Administrative Agent, the
Swingline Lender, any Issuing Lender, any counterparty to a Specified Hedge
Agreement that was a Lender or an Affiliate of a Lender at the time such
Specified Hedge Agreement was executed, any counterparty to a Specified Cash
Management Arrangement that was a Lender or an Affiliate of a Lender at the time
such Specified Cash Management Arrangement was executed, any other holder from
time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.
“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, the Guaranty Agreements, and each other agreement or writing
pursuant to which any Credit Party or the Limited Guarantor Subsidiary, as
applicable, purports to pledge or grant a security interest in any Property or
assets securing the Obligations or any such Person purports to guaranty the
payment and/or performance of the Obligations, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
“Senior Subordinated Note Documents” means the Senior Subordinated Notes, the
Senior Subordinated Notes Indenture, the Senior Subordinated Note Guarantees and
all other documents executed and delivered with respect to the Senior
Subordinated Notes or the Senior Subordinated Notes Indenture.
“Senior Subordinated Note Guarantees” means the guarantees of certain Subsidiary
Guarantors pursuant to the Senior Subordinated Notes Indenture.

 

24



--------------------------------------------------------------------------------



 



“Senior Subordinated Notes Indenture” means that certain Indenture dated as of
February 11, 2005 (as amended, restated, supplemented or otherwise modified
prior to the Closing Date and as may be further amended, restated, supplemented
or otherwise modified from time to time after the Closing Date in accordance
with the terms of this Agreement) pursuant to which the Senior Subordinated
Notes are issued.
“Senior Subordinated Notes” means the 9.5% Senior Subordinated Notes due 2013
(including, without limitation, the Additional Senior Subordinated Notes)
jointly issued by the Borrower and DIV Capital Corporation and any registered
notes issued by the Borrower and DIV Capital Corporation in exchange for, and as
contemplated by, such notes with substantially identical terms as such notes.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Cash Management Arrangement” means any cash management arrangement
(a) entered into by (i) the Borrower or any of its Subsidiaries and (ii) any
Lender or any Affiliate thereof at the time such cash management arrangement was
entered into, as counterparty, and (b) which has been designated by such Lender
or such Affiliate and the Borrower, by notice to the Administrative Agent not
later than thirty (30) days after the execution and delivery by the Borrower or
such Subsidiary thereof, as a Specified Cash Management Arrangement. The
designation of any cash management arrangement as a Specified Cash Management
Arrangement shall not create in favor of the Lender or Affiliate thereof that is
a party thereto any rights in connection with the management or release of any
Collateral or of the Obligations of any Credit Party or the Limited Subsidiary
Guarantor, as applicable, under the Collateral Agreement or any Guaranty
Agreement. For the avoidance of doubt, all cash management arrangements in
existence on the Closing Date between the Borrower or any of its Subsidiaries
and any Lender or an Affiliate thereof shall constitute Specified Cash
Management Arrangements.
“Specified Gulf States” means Saudi Arabia, Kuwait, Qatar, Oman, Bahrain, and
the United Arab Emirates.
“Specified Hedge Agreement” means any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Lender or any Affiliate
thereof at the time such Hedge Agreement was entered into, as counterparty and
(b) that has been designated by such Lender or such Affiliate and the Borrower,
by notice to the Administrative Agent not later than thirty (30) days after the
execution and delivery by the Borrower or such Subsidiary thereof, as a
Specified Hedge Agreement. The designation of any Hedge Agreement as a Specified
Hedge Agreement shall not create in favor of the Lender or Affiliate thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the Obligations of any Credit Party or the Limited
Subsidiary Guarantor, as applicable, under the Collateral Agreement or any
Guaranty Agreement. For the avoidance of doubt, all Hedge Agreements in
existence on the Closing Date between the Borrower or any of its Subsidiaries
and any Lender or an Affiliate thereof shall constitute Specified Hedge
Agreements.

 

25



--------------------------------------------------------------------------------



 



“Specified Hedge Obligations” means all existing or future payment and other
obligations owing by the Borrower or any of its Subsidiaries under any Specified
Hedge Agreement.
“Specified Obligations” means, collectively, (a) all Specified Hedge Obligations
and (b) all Obligations owing by the Borrower or any of its Subsidiaries under
any Specified Cash Management Arrangement.
“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or Capital Stock of any Subsidiary of Holdings or any division,
business unit, product line, line of business or joint venture interest of
Holdings or any Subsidiary of Holdings, (b) any Permitted Acquisition, (c) any
incurrence or repayment of Indebtedness, (d) any designation of GLS as the
Unrestricted Subsidiary and (e) the Transactions.
“Sponsor” means Veritas Capital Management II, L.L.C.
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party or any Subsidiary thereof (including, without limitation,
the Senior Subordinated Notes) subordinated in right and time of payment to the
Obligations and containing such other terms and conditions, in each case as are
satisfactory to the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of Holdings and, subject to the following sentence, shall include GLS.
Notwithstanding the foregoing, but subject to Section 9.17, from and after the
date on which GLS is designated as the Unrestricted Subsidiary pursuant to
Section 9.19, the Unrestricted Subsidiary shall be deemed not to be a
“Subsidiary” of Holdings, the Borrower or any of their respective Subsidiaries
for purposes of this Agreement, and the financial statements and consolidation
of accounts of Holdings and its Subsidiaries shall not, for purposes of this
Agreement, be consolidated with the Unrestricted Subsidiary.
“Subsidiary Guarantors” means, collectively, all direct and indirect Domestic
Subsidiaries of Holdings (other than (a) the Borrower, (b) any direct or
indirect Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary (other than a Disregarded Foreign Entity) and (c) any JV
Subsidiary) in existence on the Closing Date or which becomes a party to the
Subsidiary Guaranty Agreement pursuant to Section 9.11; provided, however, that
notwithstanding the foregoing to the contrary, (i) prior to any GLS Limited
Guarantor Designation, GLS shall be a Subsidiary Guarantor and (ii) from and
after any GLS Limited Guarantor Designation, GLS shall not be a Subsidiary
Guarantor but shall be the Limited Subsidiary Guarantor.
“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties,
substantially in the form attached as Exhibit I, as amended, restated,
supplemented or otherwise modified from time to time.
“Swingline Commitment” means the lesser of (a) Twenty-Five Million Dollars
($25,000,000) and (b) the Revolving Credit Commitment.

 

26



--------------------------------------------------------------------------------



 



“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder
or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
“Termination Value” means, in respect of any one or more Hedge Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreements, (a) for any date on or after the date such
Hedge Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loan and/or Incremental Term Loans, as
applicable, to the account of the Borrower hereunder in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on the
Register, as such amount may be increased, reduced or otherwise modified at any
time or from time to time pursuant to the terms hereof and (b) as to all
Lenders, the aggregate commitment of all Lenders to make such Term Loans. The
Term Loan Commitment with respect to the Initial Term Loan of all Lenders on the
Closing Date shall be $200,000,000.

 

27



--------------------------------------------------------------------------------



 



“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.15).
“Term Loan Lender” means any Lender with a Term Loan Commitment (including any
Incremental Term Loan Lender).
“Term Loan Maturity Date” means the first to occur of (a) August 15, 2012 or
(b) the date of acceleration of the Term Loans pursuant to Section 12.2(a).
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Term Loan Percentage” means, as to any Term Loan Lender, as of any applicable
date of determination, the ratio of (a) the outstanding principal balance of
such Term Loan or Term Loans of such Term Loan Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Term Loan Lenders.
“Term Loans” means the Initial Term Loan and, if applicable, all Incremental
Term Loans.
“Threshold Amount” means $15,000,000.
“Transaction Costs” means all transaction fees, charges and other out-of-pocket
amounts related to this Credit Facility and any Permitted Acquisitions
(including, without limitation, any financing fees, merger and acquisition fees,
legal and accounting fees and expenses, due diligence fees or any other fees and
out-of-pocket expenses in connection therewith).
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness under the Existing Credit Agreement, (b) the Extensions of Credit
made on the Closing Date, (c) the issuance of the Additional Senior Subordinated
Notes and (d) the payment of the Transaction Costs in connection with items
(a) through (c) above.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007, International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“Unrestricted Subsidiary” means GLS, from and after the date that GLS is
designated as the “Unrestricted Subsidiary” pursuant to Section 9.19.
“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

 

28



--------------------------------------------------------------------------------



 



“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by Holdings and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than Holdings and/or one or more of its
Wholly-Owned Subsidiaries).
“Working Capital” means, for Holdings and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and Cash Equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness,
(ii) outstanding Revolving Credit Loans and Swingline Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Expense.
SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 8.1(b), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, calculations in connection with the financial
covenants in Article X hereof shall utilize accounting principles and policies
in conformity with those used to prepare the financial statements for the Fiscal
Year ended March 28, 2008.
SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

 

29



--------------------------------------------------------------------------------



 



SECTION 1.5 Rounding. Any financial ratios required to be maintained by Holdings
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8 Letter of Credit Amounts.
(a) Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (i) any permanent reduction of
such Letter of Credit or (ii) any amount which is drawn, reimbursed and no
longer available under such Letter of Credit).
(b) For purposes of Articles II, III and IV, the applicable outstanding amount
of Letters of Credit and L/C Obligations (including, without limitation, all
Alternative Currency Letters of Credit and Alternative Currency L/C Obligations)
shall be deemed to refer to the Dollar Amount thereof.
(c) All Loans made under this Agreement, including, without limitation, Loans
made to refund drawings made under Alternative Currency Letters of Credit, shall
be made only in Dollars.
ARTICLE II
REVOLVING CREDIT FACILITY
SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving Credit Lender severally agrees
to make Revolving Credit Loans to the Borrower from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date as
requested by the Borrower in accordance with the terms of Section 2.3; provided,
that (a) the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the principal amount of outstanding Revolving Credit Loans
from any Revolving Credit Lender shall not at any time exceed such Revolving
Credit Lender’s Revolving Credit Commitment less such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of outstanding L/C Obligations and
outstanding Swingline Loans. Each Revolving Credit Loan by a Revolving Credit
Lender shall be in a principal amount equal to such Revolving Lender’s Revolving
Credit Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion. Subject to the terms and conditions
hereof, the Borrower may borrow, repay and reborrow Revolving Credit Loans
hereunder until the Revolving Credit Maturity Date.

 

30



--------------------------------------------------------------------------------



 



SECTION 2.2 Swingline Loans.
(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date; provided, that (a) after giving effect to any amount requested,
the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Swingline Commitment.
(b) Refunding.
(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders or paid by the Borrower on
the Swingline Lender’s demand are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages (unless the amounts so recovered by or on behalf of the Borrower
pertain to a Swingline Loan extended after the occurrence and during the
continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 13.3 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).
(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 12.1(i) or (j)
shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds,

 

31



--------------------------------------------------------------------------------



 



the amount of its participation and upon receipt thereof the Swingline Lender
will deliver to such Revolving Credit Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Revolving
Credit Lender such Revolving Credit Lender’s participating interest in a
Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Revolving Credit Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded).
SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than (i) 11:00 a.m. on the same Business Day as
each Base Rate Loan (other than Swingline Loans), (ii) 11:00 a.m. at least three
(3) Business Days before each LIBOR Rate Loan and (iii) 1:00 p.m. on the same
Business Day as each Swingline Loan, of its intention to borrow, specifying
(A) the date of such borrowing, which shall be a Business Day, (B) the amount of
such borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. A Notice of Borrowing with respect to
Base Rate Loans (other than Swingline Loans) and LIBOR Rate Loans received after
11:00 a.m. or a Notice of Borrowing with respect to Swingline Loans received
after 1:00 p.m. shall, in each case, be deemed received on the next Business
Day. The Administrative Agent shall promptly notify the Revolving Credit Lenders
of each Notice of Borrowing.
(b) Disbursement of Revolving Credit and Swingline Loans. Not later than
(i) 1:00 p.m. on the proposed borrowing date for each Base Rate Loan (other than
Swingline Loans) or LIBOR Rate Loan or (ii) 3:00 p.m. on the proposed borrowing
date for each Swingline Loan, (A) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(B) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

 

32



--------------------------------------------------------------------------------



 



(b) Mandatory Prepayments.
(i) If at any time (as determined by the Administrative Agent pursuant to this
Section 2.4(b)(i)), the Revolving Credit Outstandings exceed the Revolving
Credit Commitment, the Borrower shall repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Revolving Extensions of Credit in an amount equal
to such excess with each such repayment applied first, to the principal amount
of outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Issuing Lender and the
Revolving Credit Lenders, in an amount equal to the aggregate L/C Obligations
then outstanding (such cash collateral shall be deposited in the Permitted
Currency in which such Letters of Credit are issued and which cash collateral
shall be applied in accordance with Section 12.2(b)). The Borrower’s compliance
with this Section 2.4(b)(i) shall be tested from time to time by the
Administrative Agent at its sole discretion, but in any event shall be tested on
the date on which the Borrower requests the Issuing Lender to issue a Letter of
Credit under Section 3.2.
(ii) If, as of any Fiscal Quarter end, the sum of (1) the Revolving Credit
Outstandings as of such date plus (2) the aggregate principal amount of the Term
Loans then outstanding exceeds the Eligible Account Amount as of such Fiscal
Quarter end, the Borrower shall (A) within ten (10) Business Days after the day
by which the Borrower is required to provide an Officer’s Compliance Certificate
for such Fiscal Quarter pursuant to Section 8.2, repay Revolving Credit Loans
and Swingline Loans (in each case, without any corresponding reduction of the
Revolving Credit Commitments) and Term Loans in an amount equal to such excess
by payment of such amount to the Administrative Agent for the account of the
Lenders and (B) within the time periods required pursuant to Section 2.4(c)
deliver a Notice of Prepayment to the Administrative Agent and upon receipt of
such Notice, the Administrative Agent shall promptly so notify the Lenders. Each
prepayment required hereby shall be applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, to reduce in direct order of maturity the next
eight (8) succeeding scheduled principal installments of the Term Loans pursuant
to Section 4.3 (with respect to any such outstanding Term Loans, pro rata on the
basis of the original aggregate funded amount thereof among the Initial Term
Loan and, if applicable, any Incremental Term Loans) and then to reduce, on a
pro rata basis, the remaining scheduled principal installments of the Term Loans
pursuant to Section 4.3 (with respect to any such outstanding Term Loans, pro
rata on the basis of the original aggregate funded amount thereof among the
Initial Term Loan and, if applicable, any Incremental Term Loans).
(iii) If at any time (as determined by the Administrative Agent pursuant to this
Section 2.4(b)(iii)) and for any reason, the outstanding L/C Obligations exceed
105% of the L/C Commitment, then the Borrower shall make a payment of cash
collateral into a cash collateral account opened by the Administrative Agent for
the benefit of the Issuing Lender and the Revolving Credit Lenders in an amount
equal to the amount by which such outstanding L/C Obligations exceed the L/C
Commitment (such cash collateral shall be deposited in the Permitted Currency in
which such Letters of Credit are issued and which cash collateral shall be
applied in accordance with Section 12.2(b)). The Borrower’s compliance with this
Section 2.4(b)(iii) shall be tested from time to time by the Administrative
Agent at its sole discretion, but in any event shall be tested on the date on
which the Borrower requests the Issuing Lender to issue a Letter of Credit under
Section 3.2.

 

33



--------------------------------------------------------------------------------



 



(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof with respect to Base Rate Loans (other than Swingline
Loans), $1,000,000 or a whole multiple of $500,000 in excess thereof with
respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
(d) Prepayment of Excess Proceeds. In the event proceeds remain after any
prepayments of the Term Loan Facility pursuant to Section 4.4(b), the amount of
such excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment.
(e) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
(f) Hedge Agreements. No repayment or prepayment pursuant to this Section shall
affect any of the Borrower’s obligations under any Hedge Agreement.
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $1,000,000 or any whole multiple of $500,000 in excess thereof. Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Revolving Credit Lender. Any reduction of the Revolving Credit Commitment shall
be applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Revolving Credit Commitment Percentage. All Commitment Fees
accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
Revolving Credit Outstandings after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit cash collateral in the applicable
Permitted Currency in a cash collateral account opened by the Administrative
Agent in an amount equal to the aggregate then undrawn and unexpired amount of
such Letters of Credit in excess of the Revolving Credit Commitment as so
reduced. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and

 

34



--------------------------------------------------------------------------------



 



the unused portion thereof after all such Letters of Credit shall have expired
or been fully drawn upon, if any, shall be returned to the Borrower; provided,
that, if an Event of Default has occurred and is continuing, all cash collateral
shall be applied in accordance with Section 12.2(b). Any reduction of the
Revolving Credit Commitments to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of cash
collateral in the applicable Permitted Currency satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitments and the Swingline Commitment and
the Revolving Credit Facility. Such cash collateral shall be applied by the
Administrative Agent to the payment of drafts drawn under outstanding Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be returned to Borrower;
provided, that, if an Event of Default has occurred and is continuing, all cash
collateral shall be applied in accordance with Section 12.2(b). If the reduction
of the Revolving Credit Commitments requires the repayment of any LIBOR Rate
Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof.
SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date unless sooner terminated pursuant to the terms hereof.
ARTICLE III
LETTER OF CREDIT FACILITY
SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (the “Letters of Credit”) for
the account of the Borrower or any Subsidiary thereof on any Business Day from
the Closing Date through but not including the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date in such form as may be approved from time to
time by the Issuing Lender; provided, that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in a Permitted Currency, (ii) be in a
minimum amount of $100,000 (or, with respect to an Alternative Currency Letter
of Credit, the amount of the Alternative Currency in which such Alternative
Letter of Credit is to be denominated which is equivalent to $100,000 at the
most favorable spot exchange rate determined by the Administrative Agent to be
available to it at approximately 11:00 a.m. two (2) Business Days before such
Alternative Currency Letter of Credit is to be issued or extended) (or such
lesser amount as agreed to by the Issuing Lender), (iii) if a standby Letter of
Credit, expire on a date no more than twelve (12) months after the date of
issuance or last renewal of such Letter of Credit (subject to customary
automatic renewal for additional one (1) year periods pursuant to the terms of
the Letter of Credit Application or other documentation acceptable to the
Issuing Lender), which date shall be no later than the fifth (5th) Business Day
prior to the Revolving Credit Maturity Date, (iv) if a commercial Letter of
Credit, expire on a date no more than 180 days after the date of issuance of
such Letter of Credit, which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (v) be subject to
the Uniform Customs and/or ISP98, as set forth in the Letter of Credit
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires. As of the Closing Date, the
Rollover Letter of Credit shall constitute, for all purposes of this Agreement
and the other Loan Documents, a Letter of Credit issued and outstanding under
this Agreement.

 

35



--------------------------------------------------------------------------------



 



SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request (which information shall include the Permitted
Currency in which such Letter of Credit shall be denominated). Upon receipt of
any Letter of Credit Application, the Issuing Lender shall process such Letter
of Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than two (2) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Revolving Credit Lender of the issuance and upon
request by any Revolving Credit Lender, furnish to such Lender a copy of such
Revolving Credit Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.
SECTION 3.3 Commissions and Other Charges.
(a) Letter of Credit Commissions. The Borrower shall pay to the Administrative
Agent, for the account of the Issuing Lender and the L/C Participants, a letter
of credit commission with respect to each Letter of Credit in an amount equal to
the face amount of such Letter of Credit (reflected as the Dollar Amount thereof
as determined by the Administrative Agent) multiplied by the Applicable Margin
with respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on
a per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Revolving Credit Maturity
Date and thereafter on demand of the Administrative Agent. The Administrative
Agent shall, promptly following its receipt thereof, distribute to the Issuing
Lender and the L/C Participants all commissions received pursuant to this
Section in accordance with their respective Revolving Credit Commitment
Percentages.
(b) Fronting Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Lender, a
fronting fee with respect to each Letter of Credit in the amount as separately
agreed to between the Borrower and the Issuing Lender. Such issuance fee shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Revolving Credit Maturity Date and thereafter on demand
of the Administrative Agent.
(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.
(d) Payment in Dollars. The commissions, fees, charges, costs and expenses
payable pursuant to this Section 3.3 shall be payable in Dollars.

 

36



--------------------------------------------------------------------------------



 



SECTION 3.4 L/C Participations.
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share of the Dollar Amount thereof; provided, that in the event that any such
payment received by the Issuing Lender shall be required to be returned by the
Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.
(d) All payments made by any L/C Participant under this Section 3.4 shall be
made in Dollars; provided that the Borrower shall be liable for any currency
exchange loss pursuant to the terms of Section 5.10(e).
SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, in Dollars, the Issuing
Lender on each date on which the Issuing Lender notifies the Borrower of the
date and amount of a draft paid under any Letter of Credit (if such notice is
received prior to 1:00 p.m. on such date or otherwise on the next succeeding
Business Day) for the amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by the Issuing Lender in connection with
such payment (including, without limitation, any and all costs, fees and other
expenses incurred by the Issuing Lender in effecting the payment of any
Alternative Currency Letter of Credit). Unless the Borrower shall immediately
notify the Issuing Lender that the Borrower intends to reimburse the Issuing
Lender for such drawing from other sources or funds, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at

 

37



--------------------------------------------------------------------------------



 



the Base Rate on such date in the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment (including, without limitation, any and all costs,
fees and other expenses incurred by the Issuing Lender in effecting the payment
of any Alternative Currency Letter of Credit), and the Revolving Credit Lenders
shall make a Revolving Credit Loan bearing interest at the Base Rate in such
amount, the proceeds of which shall be applied to reimburse the Issuing Lender
for the amount of the related drawing and costs and expenses. Each Revolving
Credit Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse the Issuing Lender for
any draft paid under a Letter of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set off, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s bad faith,
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
bad faith, gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender or any L/C
Participant to the Borrower. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.
SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
SECTION 3.8 Additional Issuing Lender.
(a) The Borrower may designate one other Lender approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed) to serve as an
additional Issuing Lender by delivering written notice to the Administrative
Agent at least five (5) Business Days prior to the issuance of any Letters of
Credit by such additional Issuing Lender. Letters of Credit may only be issued
by such additional Issuing Lender if (i) a beneficiary is unwilling to accept a
Letter of Credit issued by Wachovia or (ii) Wachovia is unwilling or unable to
issue a Letter of Credit within the time periods set forth herein.

 

38



--------------------------------------------------------------------------------



 



(b) Any Lender designated as an additional Issuing Lender shall remain as such
until (i) the Borrower gives written notice to the Administrative Agent and such
additional Issuing Lender that such Lender is no longer an additional Issuing
Lender or (ii) such additional Issuing Lender resigns. Any additional Issuing
Lender may resign upon 30 days’ notice to the Borrower and the Administrative
Agent. After the removal or resignation of an additional Issuing Lender
hereunder, such additional Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of such additional Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such removal or resignation until no L/C Obligations remain outstanding with
respect to such additional Issuing Lender, but shall not be required or
permitted to issue additional Letters of Credit.
ARTICLE IV

TERM LOAN FACILITY
SECTION 4.1 Initial Term Loan. Subject to the terms and conditions of this
Agreement, each Term Loan Lender severally agrees to make the Initial Term Loan
to the Borrower on the Closing Date in a principal amount equal to such Lender’s
Term Loan Commitment as of the Closing Date.
SECTION 4.2 Procedure for Advance of Term Loan.
(a) Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 11:00 a.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement). Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof. Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.
(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with, Section 5.15.

 

39



--------------------------------------------------------------------------------



 



SECTION 4.3 Repayment of Term Loans.
(a) Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
in each of March, June, September and December commencing September 22, 2009 as
set forth below, except as the amounts of individual installments may be
adjusted pursuant to Section 4.4 hereof:

                      PRINCIPAL INSTALLMENT   YEAR   PAYMENT DATE   ($)  
2008
  September 22, 2008   $ 0  
 
  December 22, 2008   $ 0  
2009
  March 23, 2009   $ 0  
 
  June 22, 2009   $ 0  
 
  September 22, 2009   $ 5,625,000  
 
  December 22, 2009   $ 5,625,000  
2010
  March 22, 2010   $ 5,625,000  
 
  June 30, 2010   $ 5,625,000  
 
  September 30, 2010   $ 15,000,000  
 
  December 31, 2010   $ 15,000,000  
2011
  March 31, 2011   $ 15,000,000  
 
  June 30, 2011   $ 15,000,000  
 
  September 30, 2011   $ 13,500,000  
 
  December 31, 2011   $ 13,500,000  
2012
  March 31, 2012   $ 13,500,000  
 
  June 30, 2012   $ 13,500,000  
 
  Term Loan Maturity Date   Remaining outstanding principal
balance of the Initial Term Loan

(b) Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 5.15.
SECTION 4.4 Prepayments of Term Loans.
(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Term Loans, in whole or
in part, upon delivery to the Administrative Agent of a Notice of Prepayment not
later than 11:00 a.m. (i) on the same Business Day as any such prepayment of a
Base Rate Loan and (ii) at least three (3) Business Days before any such
prepayment of a LIBOR Rate Loan, specifying (i) the date and amount of
repayment, (ii) whether the repayment is of the Initial Term Loan or an
Incremental Term Loan or a combination thereof, and, if of a combination
thereof, the amount allocable thereto and (iii) whether the repayment is of
LIBOR Rate Loans or Base Rate Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$1,000,000 or any whole multiple of $500,000 in excess thereof and shall be
applied to the outstanding principal installments of the Initial Term Loan and,
if applicable, any Incremental Term Loans as directed by the Borrower. Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Lenders of each Notice of Prepayment.
(b) Mandatory Prepayments.
(i) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (vi) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt Issuance
not permitted pursuant to this Agreement. Such prepayment shall be made within
three (3) Business Days after the date of receipt of the Net Cash Proceeds of
any such Debt Issuance.

 

40



--------------------------------------------------------------------------------



 



(ii) Equity Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (vi) below in an amount equal to
fifty percent (50%) of the aggregate Net Cash Proceeds from any Equity Issuance
other than (A) any Equity Issuance resulting from the exercise of stock options,
warrants or other rights issued as part of any compensation plan and (B) any
Equity Issuance the proceeds of which are used to finance Permitted Acquisitions
permitted pursuant to Section 11.3(g) or to finance expenditures described in
clause (d) of the definition of “Capital Expenditures”. Such prepayment shall be
made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Equity Issuance.
(iii) Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vi) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Asset Disposition made pursuant to Section 11.5(o) in excess of
$500,000 for any single Asset Disposition or $1,000,000 for all Asset
Dispositions in any Fiscal Year. Such prepayments shall be made within three (3)
Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayments shall be required hereunder in
connection with Asset Dispositions permitted pursuant to Section 11.5(o) which
are reinvested in other assets used or useful in the business of Holdings and
its Subsidiaries within one hundred eighty (180) days after receipt of such Net
Cash Proceeds by such Credit Party or such Subsidiary, or are reinvested within
three hundred sixty (360) days after receipt in accordance with binding
commitments entered into within one hundred eighty (180) days after receipt;
provided, that any portion of such Net Cash Proceeds not actually reinvested
within such time periods shall be applied to repay the Loans in accordance with
this Section.
(iv) Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans and/or cash collateralize the L/C Obligations
in the manner set forth in clause (vi) below in an amount equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event in excess of $500,000 for any single Insurance and
Condemnation Event or $1,000,000 for all Insurance and Condemnation Events in
any Fiscal Year. Such prepayments shall be made within three (3) Business Days
after the date of receipt of Net Cash Proceeds of any such Insurance and
Condemnation Event by such Credit Party or such Subsidiary; provided that, so
long as no Default or Event of Default has occurred and is continuing, no
prepayments shall be required hereunder in connection with Net Cash Proceeds
from Insurance and Condemnation Events which are reinvested in other assets used
or useful in the business of Holdings and its Subsidiaries within one hundred
eighty (180) days after receipt of such Net Cash Proceeds by such Credit Party
or such Subsidiary, or are reinvested within three hundred sixty (360) days
after receipt in accordance with binding commitments entered into within one
hundred eighty (180) days after receipt; provided, that any portion of the Net
Cash Proceeds not reinvested within such time periods shall be applied to repay
the Loans in accordance with this Section.
(v) Excess Cash Flow. No later than one hundred (100) days after the end of any
Fiscal Year (commencing with the Fiscal Year ending on April 3, 2009), if the
Consolidated Total Leverage Ratio as of the end of such Fiscal Year is greater
than or equal to 2.00 to 1.00, the Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vi) below in an
amount equal to the sum of (A) fifty percent (50%) of Excess Cash Flow, if any,
for such Fiscal Year less (B) the sum of (1) the aggregate principal amount of
all optional prepayments of Revolving Credit Loans made pursuant to
Section 2.4(c) during such Fiscal Year solely to the extent that the Revolving
Credit Commitment is reduced by a corresponding amount pursuant to
Section 2.5(a) and (2) the aggregate principal amount of all optional
prepayments of the Term Loans made pursuant to Section 4.4(a) during such Fiscal
Year, in each case with respect to the optional prepayments described in the
foregoing clauses (1) and (2), solely to the extent that such prepayments are
not funded with the incurrence of any Indebtedness.

 

41



--------------------------------------------------------------------------------



 



(vi) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through and including (v) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section shall be
applied as follows:
(A) first, to reduce in direct order of maturity the next eight (8) succeeding
scheduled principal installments of the Term Loans pursuant to Section 4.3 (with
respect to any such outstanding Term Loans, pro rata on the basis of the
original aggregate funded amount thereof among the Initial Term Loan and, if
applicable, any Incremental Term Loans);
(B) second, to reduce, on a pro rata basis, the remaining scheduled principal
installments of the Term Loans pursuant to Section 4.3 (with respect to any such
outstanding Term Loans, pro rata on the basis of the original aggregate funded
amount thereof among the Initial Term Loan and, if applicable, any Incremental
Term Loans); and
(C) third, to the extent of any excess, to repay the Revolving Credit Loans
(without a corresponding permanent reduction in the Revolving Credit Commitment)
pursuant to Section 2.4(d).
(vii) No Reborrowings. Amounts prepaid in respect of the Term Loans may not be
reborrowed. Each prepayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9.
(c) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Revolving Credit Outstandings pursuant to Section 2.4(b)(ii), the
amount of such excess proceeds shall be used on the date of the required
prepayment under Section 2.4(b)(ii) to prepay the outstanding principal amount
of the Term Loans in the manner set forth in Section 2.4(b)(ii).
ARTICLE V
GENERAL LOAN PROVISIONS
SECTION 5.1 Interest.
(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2. Any Loan
or any portion thereof as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan and any LIBOR
Rate Loan for which the Borrower fails to specify an Interest Period shall be
deemed to have an Interest Period of one (1) month.
(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3 or 5.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3), or
six (6) months or, if agreed by all of the relevant Lenders, nine (9) or twelve
(12) months (provided that the first Interest Period beginning on the Closing
Date shall terminate on September 22, 2008); provided that:
(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

 

42



--------------------------------------------------------------------------------



 



(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and
(v) there shall be no more than ten (10) Interest Periods in effect at any time.
(c) Default Rate. Subject to Section 12.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 12.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, Swingline Loans or
Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans, and (C) all outstanding Base Rate Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document. Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.
(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on each “Payment Date” set forth in the table in
Section 4.3(a) commencing September 22, 2008; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year).
(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

 

43



--------------------------------------------------------------------------------



 



SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$1,000,000 or any whole multiple of $500,000 in excess thereof into one or more
LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i) convert
all or any part of its outstanding LIBOR Rate Loans in a principal amount equal
to $1,000,000 or a whole multiple of $500,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
then-current Interest Period therefor, (B) the effective date of such conversion
or continuation (which shall be a Business Day), (C) the principal amount of
such Loans to be converted or continued, and (D) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan. The Administrative
Agent shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation.
SECTION 5.3 Fees.
(a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders (other
than any Defaulting Lender), a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any) during the period for which
such Commitment Fee is to be paid; provided, that the amount of outstanding
Swingline Loans shall not be considered usage of the Revolving Credit Commitment
for the purpose of calculating the Commitment Fee. The Commitment Fee shall be
payable in arrears on each “Payment Date” set forth in the table in
Section 4.3(a) commencing September 22, 2008 and ending on the Revolving Credit
Maturity Date. Such Commitment Fee shall be promptly distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.
(b) Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

 

44



--------------------------------------------------------------------------------



 



SECTION 5.4 Manner of Payment.
(a) Loans and Letters of Credit Denominated in Dollars. Each payment by the
Borrower on account of the principal of or interest on any Loan or Letter of
Credit denominated in Dollars or of any fee, commission or other amounts
(including the Reimbursement Obligation with respect to any Letter of Credit
denominated in Dollars) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Commitment Percentages, (except as specified
below), in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever. Any payment received after such
time but before 2:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender within one (1) Business Day
of receipt thereof (and shall include interest at the daily average Federal
Funds Rate for each day thereafter that such amounts remain unpaid) at its
address for notices set forth herein its pro rata share of such payment in
accordance with such Lender’s Commitment Percentage, (except as specified below)
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 14.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 5.1(b)(ii), if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.
(b) Alternative Currency Letters of Credit. Each payment by the Borrower on
account of any Alternative Currency Letter of Credit (including the
Reimbursement Obligation with respect to any Alternative Currency Letter of
Credit) shall be made in Dollars not later than 1:00 p.m. (the time of the
Issuing Lender’s Correspondent) on the date specified for payment under this
Agreement to the Administrative Agent’s account with the Issuing Lender’s
Correspondent for the account of the Issuing Lender in immediately available
funds, and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. (the time
of the Issuing Lender’s Correspondent) on such day shall be deemed a payment on
such date for the purposes of Section 12.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. (the time of the Issuing Lender’s Correspondent) shall
be deemed to have been made on the next succeeding Business Day for all
purposes.
SECTION 5.5 Evidence of Indebtedness.
(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Note and/or Swingline Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

45



--------------------------------------------------------------------------------



 



(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 5.9, 5.10, 5.11 or 14.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to Holdings, the Borrower, any Affiliate or Subsidiary
of the Borrower, the Sponsor or any Affiliate of the Sponsor (as to which the
provisions of this paragraph shall apply).
Each Credit Party and the Limited Guarantor Subsidiary, as applicable, consents
to the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each such Person rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Person in the amount of such participation.
SECTION 5.7 Obligations of Lenders.
(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is

 

46



--------------------------------------------------------------------------------



 



made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the daily average Federal Funds Rate and a rate reasonably
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
SECTION 5.8 Changed Circumstances.
(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Reuters
Screen LIBOR01 Page or offered to the Administrative Agent or such Lender for
such Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.
(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency announced
after the Closing Date, shall make it unlawful or impossible for any of the
Lenders (or any of their respective Lending Offices) to honor its obligations
hereunder to make or maintain any LIBOR Rate Loan, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrower and the other Lenders. Thereafter,
until the Administrative Agent notifies the Borrower that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and
the right of the Borrower to convert any Loan or continue any Loan as a LIBOR
Rate Loan shall be suspended and thereafter the Borrower may select only Base
Rate Loans hereunder, and (ii) if any of the Lenders may not lawfully continue
to maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

 

47



--------------------------------------------------------------------------------



 



SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.
SECTION 5.10 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;
(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or the Issuing Lender); or
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder in respect thereof
(whether of principal, interest or any other amount) then, upon written request
of such Lender or the Issuing Lender, the Borrower shall promptly pay to any
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

 

48



--------------------------------------------------------------------------------



 



(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or the
Issuing Lender the Borrower shall promptly pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 5.11 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the Issuing Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

 

49



--------------------------------------------------------------------------------



 



(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

 

50



--------------------------------------------------------------------------------



 



(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.
(g) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.
SECTION 5.12 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.10 or Section 5.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
5.10, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 14.10;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(iv) such assignment does not conflict with Applicable Law.

 

51



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 5.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.
SECTION 5.14 Revolving Credit Commitment Increase.
(a) At any time prior to the Revolving Credit Maturity Date, the Borrower may by
written notice to the Administrative Agent elect to request increases in the
Revolving Credit Commitments (any such increase, “Revolving Credit Commitment
Increase”); provided that (i) the total aggregate amount for all such Revolving
Credit Commitment Increases shall not (as of any date of incurrence thereof)
exceed an amount equal to the sum of (A) $150,000,000 less (B) the aggregate
principal amount of all prior and simultaneous Incremental Term Loans made
pursuant to Section 5.15 and (ii) the principal amount of each Revolving Credit
Commitment Increase shall not be less than $10,000,000 or, if less, the
remaining amount permitted pursuant to the foregoing clause (i). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Revolving Credit Commitment Increase shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent. The then current
Revolving Credit Lenders shall have the first option to provide a portion of the
Revolving Credit Commitment Increase (in accordance with their respective
existing Revolving Credit Commitment Percentages), and to the extent that,
within five (5) Business Days of such request, the requested Revolving Credit
Commitment Increase is not fully subscribed, the Borrower may invite any
Affiliate of any Lender, any Approved Fund and/or any other Person reasonably
satisfactory to the Administrative Agent (together with each current Revolving
Credit Lender providing a portion of the Revolving Credit Commitment Increase,
the “Increasing Revolving Lenders” and each, an “Increasing Revolving Lender”)
to provide the remaining portion of the Revolving Credit Commitment Increase.
Any Increasing Revolving Lender offered or approached to provide all or a
portion of any Revolving Credit Commitment Increase may elect or decline, in its
sole discretion, to provide such Revolving Credit Commitment Increase.
(b) Any Revolving Credit Commitment Increase shall become effective as of such
Increased Amount Date; provided that: (i) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such
Revolving Credit Commitment Increase and (ii) the Administrative Agent and the
Revolving Credit Lenders shall have received from the Borrower an Officer’s
Compliance Certificate demonstrating that the Borrower will be in compliance on
a Pro Forma Basis with the financial covenants set forth in Article X both
before and after giving effect to any Revolving Credit Commitment Increase (and,
if applicable, any simultaneous Incremental Term Loan made pursuant to
Section 5.15) and any Extensions of Credit made in connection therewith.
(c) The outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Increasing Revolving Lenders providing such
Revolving Credit Commitment Increase) in accordance with their revised Revolving
Credit Commitment Percentages (and the Revolving Credit Lenders (including the
Increasing Revolving Lenders providing such Revolving Credit Commitment
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 5.9 in connection with such reallocation as if such reallocation were a
repayment).

 

52



--------------------------------------------------------------------------------



 



(d) Each Revolving Credit Commitment Increase shall be deemed to be a Revolving
Credit Commitment for all purposes of this Agreement.
(e) Each Revolving Credit Commitment Increase shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Credit Parties and the
Limited Guarantor Subsidiary, as applicable, the Administrative Agent and the
applicable Increasing Revolving Lenders (which Joinder Agreement may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provisions of this Section 5.14).
(f) The Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party and the Limited Guarantor Subsidiary, as applicable, authorizing such
Revolving Credit Commitment Increase) reasonably requested by Administrative
Agent in connection with any such transaction.
SECTION 5.15 Optional Incremental Term Loans.
(a) At any time prior to the Term Loan Maturity Date, the Borrower may by
written notice to the Administrative Agent elect to request term loans (each
such term loan, an “Incremental Term Loan”); provided that (i) the total
aggregate principal amount for all such Incremental Term Loans shall not (as of
any date of incurrence thereof) exceed an amount equal to the sum of (A)
$150,000,000 less (B) the aggregate principal amount of all prior and
simultaneous Revolving Credit Commitment Increases made pursuant to Section 5.14
and (ii) the principal amount of each Incremental Term Loan shall not be less
than $10,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (i). Each such notice shall specify the date (each, an
“Incremental Term Loan Effective Date”) on which the Borrower proposes that such
Incremental Term Loan shall be effective, which shall be a date not less than
ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent. The then current Term Loan Lenders shall have the first
option to provide a portion of the Incremental Term Loan (in accordance with
their respective existing Term Loan Percentages), and to the extent that, within
five (5) Business Days of such request, the requested Incremental Term Loan is
not fully subscribed, Borrower may invite any Affiliate of any Lender, any
Approved Fund and/or any other Person reasonably satisfactory to the
Administrative Agent (together with each current Term Loan Lender providing a
portion of the Incremental Term Loan, the “Incremental Term Loan Lenders” and
each, an “Incremental Term Loan Lender”) to provide the remaining portion of
such Incremental Term Loan). Any Incremental Term Loan Lender offered or
approached to provide all or a portion of any Incremental Term Loan may elect or
decline, in its sole discretion, to provide such Incremental Term Loan.
(b) Such Incremental Term Loan shall become effective as of the applicable
Incremental Term Loan Effective Date; provided that: (i) no Default or Event of
Default shall exist on such Incremental Term Loan Effective Date before or after
giving effect to such Incremental Term Loan and (ii) the Administrative Agent
and the Term Loan Lenders shall have received from the Borrower an Officer’s
Compliance Certificate demonstrating that the Borrower will be in compliance on
a Pro Forma Basis with the financial covenants set forth in Article X both
before and after giving effect to such Incremental Term Loan (and, if
applicable, any simultaneous Revolving Credit Commitment Increase made pursuant
to Section 5.14) and any Extensions of Credit made in connection therewith.
(c) Each Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Term Loan Lenders making
such Incremental Term Loan and the Borrower, but such Incremental Term Loan will
not in any event have a shorter weighted average life to maturity than the
Initial Term Loan or a final maturity date earlier than the Term Loan Maturity
Date. The other terms and conditions applicable to such Incremental Term Loan
shall, except to the extent otherwise provided in this Section 5.15, be
substantially similar to the terms and conditions applicable to the Initial Term
Loan.

 

53



--------------------------------------------------------------------------------



 



(d) The Applicable Margin and pricing grid, if applicable, for any proposed
Incremental Term Loan shall be determined on the applicable Incremental Term
Loan Effective Date; provided, that if the all-in-yield, which shall be deemed
to include any original issue discount (as reasonably determined by the
Administrative Agent) and any fees (other than reasonable and customary
facility, arrangement or closing fees) paid to the Incremental Term Loan Lenders
in connection with such proposed Incremental Term Loan (the “All-in-Yield”),
exceeds the All-in-Yield (as reasonably determined by the Administrative Agent)
with respect to the Initial Term Loan or any existing Incremental Term Loan,
then the Applicable Margin or fees payable by the Borrower with respect to the
Initial Term Loan and each existing Incremental Term Loan shall be increased to
the extent necessary to cause the All-in-Yield with respect to the Initial Term
Loan and such existing Incremental Term Loan to be equal to the All-in-Yield
with respect to the proposed Incremental Term Loan (the amount of such increase
to be determined by the Administrative Agent, in accordance with the foregoing,
and effective as of the applicable Incremental Term Loan Effective Date).
(e) Each Incremental Term Loan shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Credit Parties and the Limited
Guarantor Subsidiary, as applicable, the Administrative Agent and the applicable
Incremental Term Loan Lenders (which Joinder Agreement may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 5.15).
(f) The Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party and the Limited Guarantor Subsidiary, as applicable, authorizing such
Incremental Term Loan) reasonably requested by Administrative Agent in
connection with any such Incremental Term Loan.
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1 Closing. The closing shall take place at the offices of Winston &
Strawn LLP in Charlotte, North Carolina at 10:00 a.m. on July 28, 2008, or at
such other place, date and time as the parties hereto shall mutually agree.
SECTION 6.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions, as determined by the
Administrative Agent:
(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Note in
favor of each Term Loan Lender requesting a Term Note, a Swingline Note in favor
of the Swingline Lender (if requested thereby) and the Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.

 

54



--------------------------------------------------------------------------------



 



(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i) Officer’s Certificate. A certificate from a Responsible Officer of Holdings
and the Borrower to the effect that (A) all representations and warranties of
such Person contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects; provided, that any representation
or warranty that is qualified by materiality or by reference to a Material
Adverse Effect shall be true, correct and complete in all respects; (B) none of
the Credit Parties is in violation of any of the covenants contained in this
Agreement and the other Loan Documents; (C) after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and (D) each of the Credit Parties, as applicable,
has satisfied each of the conditions set forth in Section 6.2 and Section 6.3.
(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.2(b)(iii).
(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business.
(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders as to such customary
matters with respect to the Credit Parties and the Loan Documents as the Lenders
shall reasonably request.
(c) Personal Property Collateral.
(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral in
which a security interest can be perfected by filing or recording and the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon subject
only to Permitted Liens.
(ii) Pledged Collateral. The Administrative Agent shall have received (A)
original stock certificates or other certificates evidencing the Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate duly executed in blank by the registered owner thereof
and (B) each original promissory note pledged pursuant to the Security Documents
together with an undated endorsement for each such promissory note duly executed
in blank by the holder thereof.
(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

 

55



--------------------------------------------------------------------------------



 



(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard and liability insurance, evidence of
payment of all insurance premiums for the current policy year of each (naming
the Administrative Agent as loss payee on all certificates for property hazard
insurance and as additional insured on all certificates for liability
insurance), and, if requested by the Administrative Agent, copies (certified by
a Responsible Officer of the Borrower) of insurance policies in the form
required under the Security Documents and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
(d) Consents; Defaults.
(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and the other transactions contemplated
hereby, and all applicable waiting periods shall have expired without any action
being taken by any Person that could reasonably be expected to restrain, prevent
or impose any material adverse conditions on any of the Credit Parties or such
other transactions, and no Applicable Law shall be in effect and binding upon
any of the Credit Parties or their properties and assets that could reasonably
be expected to have such effect.
(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of this Agreement or the other Loan Documents or
the consummation of the transactions contemplated hereby or thereby.
(e) Financial Matters.
(i) Financial Statements. The Administrative Agent and the Lenders shall have
received the audited Consolidated balance sheets of Holdings and its
Subsidiaries for the Fiscal Years ended as of March 31, 2006, March 30, 2007 and
March 28, 2008 and the related audited statements of income and retained
earnings and cash flows for the Fiscal Years then ended.
(ii) Pro Forma Financial Statements. The Administrative Agent and the Lenders
shall have received a pro forma Consolidated balance sheet for Holdings and its
Subsidiaries as of the end of the Fiscal Quarter most recently ended prior to
the Closing Date for which financial statements are available calculated on a
Pro Forma Basis after giving effect to the Transactions.
(iii) Financial Projections. The Administrative Agent and the Lenders shall have
received projections prepared by management of Holdings, of balance sheets,
income statements and cash flow statements on a quarterly basis for the first
year following the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Facility.
(iv) Financial Condition/Solvency Certificate. Holdings shall have delivered to
the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by the chief financial
officer of Holdings, that (A) after giving effect to the Transactions, the
Credit Parties and their Subsidiaries, taken as a whole, are Solvent,
(B) attached thereto are calculations evidencing (1) compliance on a Pro Forma
Basis after giving effect to the Transactions with the Closing Leverage Ratio
(as hereinafter defined) and (2) the Eligible Account Amount as of the end of
the Fiscal Quarter ended immediately prior to the Closing Date for which
financial statements are available and (C) the financial projections previously
delivered to the Administrative Agent represent the good faith estimates
(utilizing reasonable assumptions) of the financial condition and operations of
Holdings and its Subsidiaries for the periods covered thereby (recognizing that
actual results for such periods may differ from such projections and that such
differences may be material).

 

56



--------------------------------------------------------------------------------



 



(v) Closing Leverage Ratio. The Arranger will be reasonably satisfied that the
ratio of Consolidated Total Indebtedness of Holdings and its Subsidiaries as of
the end of the Fiscal Quarter ended immediately prior to the Closing Date for
which financial statements are available, calculated on a Pro Forma Basis after
giving effect to the Transactions, to Consolidated EBITDA for the four-quarter
period then ended (calculated on a Pro Forma Basis after giving effect to the
Transactions) will not exceed 3.50 to 1.00 (the “Closing Leverage Ratio”).
(vi) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Arranger and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
(f) Miscellaneous.
(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.3(a) and Section
4.2, as applicable, and a Notice of Account Designation specifying the account
or accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
(ii) Issuance of the Additional Senior Subordinated Notes. (1) All conditions to
the issuance and sale of the Additional Senior Subordinated Notes shall have
been satisfied or the fulfillment of any such conditions shall have been waived,
(2) the terms of the Additional Senior Subordinated Note Documents shall be
substantially similar to the outstanding Senior Subordinated Notes or otherwise
shall be reasonably satisfactory in all respects to Administrative Agent and
(3) the Borrower shall have received the net proceeds from the issuance thereof.
(iii) Existing Indebtedness. All existing Indebtedness of Holdings and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 11.1) shall be repaid in
full (except that the Rollover Letter of Credit shall be deemed to be a Letter
of Credit issued under this Agreement and the Bank of America Letters of Credit
shall remain outstanding as permitted pursuant to the terms of this Agreement)
and terminated and all collateral security therefor shall be released (other
than the cash collateral supporting the Bank of America Letters of Credit to the
extent permitted pursuant to this Agreement), and the Administrative Agent shall
have received pay-off letters in form and substance satisfactory to it
evidencing such repayment, termination and release.

 

57



--------------------------------------------------------------------------------



 



(iv) Rating of the Facility and the Borrower. The Borrower shall have received a
recent Debt Rating from S&P and Moody’s.
(v) Patriot Act. Holdings, the Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the Act.
(vi) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested by the
Administrative Agent, with respect to the transactions contemplated by this
Agreement.
SECTION 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true, correct and complete in all
material respects on and as of such borrowing, continuation, conversion,
issuance or extension date with the same effect as if made on and as of such
date, except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date; provided, that any representation or warranty that is qualified by
materiality or by reference to a Material Adverse Effect shall be true, correct
and complete in all respects on and as of such borrowing, continuation,
conversion, issuance or extension date.
(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
(c) Eligible Account Amount Availability. As of the applicable borrowing,
continuation, conversion, issuance or extension date with respect to such
Extension of Credit and after giving effect to the Extensions of Credit to be
made, continued, converted issued or extended on such date, the sum of (i) the
Revolving Credit Outstandings as of such date plus (ii) the aggregate principal
amount of the Term Loans then outstanding shall not exceed the Eligible Account
Amount as set forth in the most recently delivered Officer’s Compliance
Certificate described in the last paragraph of the definition of “Eligible
Account Amount.”
(d) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a), Section 4.2 or Section 5.2, as applicable.
(e) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

 

58



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
SECTION 7.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Credit Parties and the Limited Guarantor Subsidiary,
if applicable, hereby represent and warrant to the Administrative Agent and the
Lenders both before and after giving effect to the transactions contemplated
hereunder, which representations and warranties shall be deemed made on the
Closing Date and as otherwise set forth in Section 6.3, that:
(a) Organization; Power; Qualification. Each Credit Party and each Subsidiary
thereof is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are organized and
qualified to do business as of the Closing Date are described on Schedule
7.1(a).
(b) Ownership. Each Subsidiary of each Credit Party as of the Closing Date is
listed on Schedule 7.1(b). As of the Closing Date, the capitalization of each
Credit Party and its Subsidiaries consists of the number of shares or other
equity interests, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b). All shares or
other equity interests outstanding as of the Closing Date have been duly
authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 7.1(b). The
shareholders or other owners, as applicable, of each Credit Party and its
Subsidiaries and the number of shares or other equity interests owned by each as
of the Closing Date are described on Schedule 7.1(b). As of the Closing Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of any Credit Party or any Subsidiary thereof, except
as described on Schedule 7.1(b).
(c) Authorization; Enforceability. Each Credit Party and each Subsidiary thereof
has the right, power and authority and has taken all necessary corporate and
other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party and each Subsidiary thereof that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each Credit Party and the Limited
Guarantor Subsidiary, if applicable, of the Loan Documents to which each such
Person is a party, in accordance with their respective terms, the Extensions of
Credit hereunder and the transactions contemplated hereby do not and will not,
by the passage of time, the giving of notice or otherwise, (i) require any
Governmental Approval or violate any Applicable Law relating to any Credit Party
or the Limited Guarantor Subsidiary, if applicable, where the failure to obtain
such Governmental Approval or such violation could reasonably be expected to
have a Material Adverse Effect, (ii) conflict with,

 

59



--------------------------------------------------------------------------------



 



result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party or
the Limited Guarantor Subsidiary, if applicable, (iii) conflict with, result in
a breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which could
reasonably be expected to have a Material Adverse Effect or as set forth on
Schedule 7.1(d), (iv) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (v) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority or any other Person other than
(A) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect, (B) consents or filings under the UCC, (C) filings with the
United States Copyright Office and/or the United States Patent and Trademark
Office and (D) as may be required with respect to vehicles registered under a
certificate of title.
(e) Compliance with Law; Governmental Approvals. Each Credit Party and each
Subsidiary thereof (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (i), (ii) or (iii) where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.
(f) Tax Returns and Payments. Each Credit Party and each Subsidiary thereof has
duly filed or caused to be filed all federal, state, material local and other
material tax returns required by Applicable Law to be filed, and has paid, or
made adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount that
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of such Person). Such returns accurately reflect in all material respects
all liability for taxes of any Credit Party or any Subsidiary thereof for the
periods covered thereby. Except as set forth on Schedule 7.1(f), there is no
ongoing audit or examination or, to the knowledge of Holdings or any Subsidiary
thereof, other investigation by any Governmental Authority of the tax liability
of any Credit Party or any Subsidiary thereof. No Governmental Authority has
asserted in writing any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (i) any amount that is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person and
(ii) Permitted Liens). The charges, accruals and reserves on the books of each
Credit Party and each Subsidiary thereof in respect of federal, state, local and
other taxes for all Fiscal Years and portions thereof since the organization of
any Credit Party or any Subsidiary thereof are in the judgment of Holdings and
the Borrower adequate.
(g) Intellectual Property Matters. To the knowledge of Holdings and its
Subsidiaries, each Credit Party and each Subsidiary thereof owns or possesses
rights to use all material copyrights, copyright applications, patents, patent
rights or licenses, patent applications, trademarks, service marks and trade
names which are reasonably necessary to conduct its business. To the knowledge
of Holdings and its Subsidiaries, (i) no event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights and (ii) no Credit Party nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations except as
could not reasonably be expected to have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------



 



(h) Environmental Matters.
(i) The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws, except, in each case, as could not reasonably be expected to
have a Material Adverse Effect;
(ii) To the knowledge of Holdings and its Subsidiaries, each Credit Party and
each Subsidiary thereof and such properties and all operations conducted in
connection therewith are in substantial compliance, and have been in substantial
compliance, with all applicable Environmental Laws, and, to the knowledge of
Holdings and its Subsidiaries, there is no contamination at, under or about such
properties or such operations which could interfere in any material respect with
the continued operation of such properties or impair the fair saleable value
thereof;
(iii) No Credit Party nor any Subsidiary thereof has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does any Credit Party or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened, except, in each case, as could not reasonably be expected to
have a Material Adverse Effect;
(iv) To the knowledge of Holdings and its Subsidiaries, Hazardous Materials have
not been transported or disposed of to or from the properties owned, leased or
operated by any Credit Party or any Subsidiary thereof in violation of, or in a
manner or to a location which could give rise to liability under, Environmental
Laws, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws, except, in each case, where such violation or liability could not
reasonably be expected to have a Material Adverse Effect;
(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of Holdings and its Subsidiaries, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Credit Party, any Subsidiary thereof or
such properties or such operations except where such proceeding, action, decree,
order or other requirement could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect; and
(vi) To the knowledge of Holdings, there has been no release or threat of
release of Hazardous Materials at or from properties owned, leased or operated
by any Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws except where such violation or liability could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------



 



(i) Employee Benefit Matters.
(i) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 7.1(i);
(ii) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the Internal Revenue Service to be so qualified, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code except for such plans that have not yet received determination
letters but for which the remedial amendment period for submitting a
determination letter has not yet expired. No liability has been incurred by any
Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(iii) As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Section 412 of the Code, Section 302 of ERISA or the terms
of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan, in each case, where any of the foregoing could
reasonably be expected to have a Material Adverse Effect;
(iv) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Credit Party and, for purposes of clauses (B) through (D), no ERISA Affiliate
has: (A) engaged in a nonexempt prohibited transaction described in Section 406
of the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;
(v) No Termination Event has occurred or is reasonably expected to occur;
(vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving any (A) employee welfare benefit plan (as defined in
Section 3(1) of ERISA) currently maintained or contributed to by any Credit
Party or any Subsidiary thereof, (B) Pension Plan or (C) Multiemployer Plan.

 

62



--------------------------------------------------------------------------------



 



(j) Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. If requested by
any Lender (through the Administrative Agent) or the Administrative Agent,
Holdings will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.
(k) Government Regulation. No Credit Party nor any Subsidiary thereof is an
“investment company” (as such term is defined or used in the Investment Company
Act of 1940, as amended) nor is any Credit Party or any Subsidiary thereof
“controlled” by an “investment company” that is required to register under the
Investment Company Act of 1940, as amended, and no Credit Party nor any
Subsidiary thereof is, or after giving effect to any Extension of Credit will
be, subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.
(l) Material Contracts. Schedule 7.1(l) sets forth a complete and accurate list
of all Material Contracts of each Credit Party and each Subsidiary thereof in
effect as of the Closing Date. Other than as set forth in Schedule 7.1(l), each
such Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Administrative Agent, each Credit Party and each Subsidiary thereof has
delivered to the Administrative Agent a true and complete copy of each Material
Contract required to be listed on Schedule 7.1(l). No Credit Party nor any
Subsidiary thereof (nor, to the knowledge of the Borrower, any other party
thereto) is in breach of or in default under any Material Contract in any
material respect.
(m) Employee Relations. No Credit Party or any Subsidiary thereof is party to
any collective bargaining agreement nor has any labor union been recognized as
the representative of its employees, in each case, except as set forth on
Schedule 7.1(m). The Borrower knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
(n) Reserved.
(o) Financial Statements. The audited financial statements delivered pursuant to
Section 6.2(f)(i) are complete and correct and fairly present on a Consolidated
basis the assets, liabilities and financial position of Holdings and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP. Such financial statements show all material Indebtedness
and other material liabilities, direct or contingent, of Holdings and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP. The projections delivered pursuant to Section
6.2(f)(iii) and the pro forma balance sheet delivered pursuant to Section
6.2(f)(ii) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions are believed to be reasonable at the date of delivery
in light of then existing conditions except that (i) such balance sheet shall be
subject to normal year end closing and audit adjustments and (ii) with respect
to such projections, it is recognized that actual results for the periods
covered may differ from the projections and such differences may be material.

 

63



--------------------------------------------------------------------------------



 



(p) No Material Adverse Change. Since March 28, 2008, no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect.
(q) Solvency. As of the Closing Date and after giving effect to the
Transactions, the Credit Parties and their Subsidiaries, taken as a whole, are
Solvent.
(r) Titles to Properties. As of the Closing Date, the real property listed on
Schedule 7.1(r) constitutes all of the Material Real Property that is owned,
leased or subleased by any Credit Party or any of its Subsidiaries. Each Credit
Party and each Subsidiary thereof has such title to the real property owned by
it or such valid leasehold interest in the real property leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets.
(s) Insurance. The properties of each Credit Party and each Subsidiary thereof
are insured with financially sound and reputable insurance companies not
Affiliates of the Credit Parties and their Subsidiaries, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in locations where
the Credit Parties and their Subsidiaries operate.
(t) Liens. None of the properties and assets of any Credit Party or any
Subsidiary thereof is subject to any Lien, except Permitted Liens. No Credit
Party or any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect Permitted Liens.
(u) Indebtedness and Guaranty Obligations. Schedule 7.1(u) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the Credit
Parties and their respective Subsidiaries as of the Closing Date in excess of
the Threshold Amount, after giving effect to the initial Extensions of Credit
hereunder and the issuance of the Additional Senior Subordinated Notes and the
application of the proceeds thereof. As of the Closing Date, the Credit Parties
and their respective Subsidiaries have performed and are in compliance with all
of the material terms of such Indebtedness and Guaranty Obligations and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of any of the Credit
Parties or any of their respective Subsidiaries exists with respect to any such
Indebtedness or Guaranty Obligation.
(v) Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 7.1(v), there are no actions, suits or proceedings pending nor, to the
knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that has or could reasonably be expected
to have a Material Adverse Effect.
(w) Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default, or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Credit Party or any Subsidiary thereof under
any Material Contract or judgment, decree or order to which any Credit Party or
any Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Credit Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefor that, in any case under
this clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------



 



(x) Senior Indebtedness Status. The Obligations of each Credit Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and all senior unsecured Indebtedness of each such
Person and is designated as “Senior Indebtedness” under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness and
all senior unsecured Indebtedness of such Person.
(y) OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower or any Guarantor: (i) is a Sanctioned Person, (ii) has more than
ten percent (10%) of its assets in Sanctioned Entities or (iii) derives more
than ten percent (10%) of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities; provided, that with
respect to clauses (ii) and (iii), such assets, investments and transactions are
permitted pursuant to licenses issued by the appropriate United States
Governmental Authority to the applicable Credit Party or any Subsidiary thereof
that are in full force and effect (or pursuant to which the applicable Credit
Party or Subsidiary thereof is otherwise permitted to operate) (collectively,
the “Licenses”). None of the proceeds of any Loan have been used nor will any
proceeds of any Loan be used to fund any operations in, finance any investments
or activities in, or make any payments to, (a) a Sanctioned Person or (b) a
Sanctioned Entity except to the extent permitted pursuant to applicable
Licenses, which Licenses have been disclosed to the Administrative Agent in
writing.
(z) Investment Bankers’ and Similar Fees. No Credit Party or the Limited
Guarantor Subsidiary, if applicable, has any obligation to any Person in respect
of any finders’, brokers’, investment banking or other similar fee in connection
with any of the Transactions, except fees payable to (i) the Administrative
Agent, the Issuing Lender and the Lenders pursuant to this Agreement or the Fee
Letter or (ii) the initial purchasers of the Additional Senior Subordinated
Notes.
(aa) Disclosure. Holdings and/or its Subsidiaries have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which to their knowledge any Credit Party and any
Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed at
the time of delivery to be reasonable in light of then existing conditions, it
being recognized that actual results for periods covered by projections or
estimates may differ from such projections or estimates and such differences may
be material.
SECTION 7.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VII and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

 

65



--------------------------------------------------------------------------------



 



ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
Until all the Obligations (other than (a) contingent indemnification obligations
not then due and (b) the Specified Obligations) have been paid and satisfied in
full in cash and the Revolving Credit Commitments terminated, the Credit Parties
and the Limited Guarantor Subsidiary, if applicable, will furnish or cause to be
furnished to the Administrative Agent at the Administrative Agent’s Office at
the address set forth in Section 14.1 and to the Lenders at their respective
addresses as set forth on the Register, or such other office as may be
designated by the Administrative Agent and Lenders from time to time:
SECTION 8.1 Financial Statements and Projections.
(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three Fiscal Quarters of each Fiscal
Year (commencing with the Fiscal Quarter ended October 3, 2008), an unaudited
Consolidated and consolidating balance sheet of Holdings and its Subsidiaries as
of the close of such Fiscal Quarter and unaudited Consolidated and consolidating
statements of income, retained earnings and cash flows and a report containing
management’s discussion and analysis of such financial statements for the Fiscal
Quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by Holdings in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
Holdings to present fairly in all material respects the financial condition of
Holdings and its Subsidiaries on a Consolidated and consolidating basis as of
their respective dates and the results of operations of Holdings and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments and the absence of footnotes.
(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the fiscal year
ended on April 3, 2009), an audited Consolidated and consolidating balance sheet
of Holdings and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated and consolidating statements of income, retained earnings and cash
flows, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and (i) accompanied
by a report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended and (ii) if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
year. Such annual financial statements shall be audited by an independent
certified public accounting firm of recognized national standing acceptable to
the Administrative Agent and accompanied by a report thereon by such certified
public accountants (which report shall be unqualified as to going concern and
scope of audit, and shall state that such Consolidated financial statements
fairly present, in all material respects, the Consolidated financial position of
Holdings and its Subsidiaries as at the date indicated and that the results of
their operations and their cash flows for the periods indicated are in
conformity with GAAP applied on a consistent basis with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such Consolidated financial statements has
been made in accordance with generally accepted auditing standards).

 

66



--------------------------------------------------------------------------------



 



(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within sixty (60) days after the end of each Fiscal Year, a
business plan of Holdings and its Subsidiaries for the ensuing four (4) Fiscal
Quarters, such plan to be prepared in accordance with GAAP and to include, on a
quarterly basis, the following: a quarterly operating and capital budget, a
projected income statement, statement of cash flows and balance sheet,
calculations demonstrating projected compliance with the financial covenants set
forth in Article X and a report containing management’s discussion and analysis
of such projections, accompanied by a certificate from a Responsible Officer of
Holdings to the effect that, to the best of such officer’s knowledge, such
projections are good faith estimates (utilizing reasonable assumptions as of the
date of delivery) of the financial condition and operations of Holdings and its
Subsidiaries for such period.
SECTION 8.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 8.1(a) or (b) and at such other times as
required by the terms of this Agreement, an Officer’s Compliance Certificate
(which shall include, without limitation, a calculation of the Eligible Account
Amount for the applicable period then ended).
SECTION 8.3 Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent certified
public accountants of Holdings certifying such financial statements that in
connection with their audit, nothing came to their attention that caused them to
believe that the Credit Parties or the Limited Guarantor Subsidiary, if
applicable, failed to comply with the terms, covenants, provisions or conditions
of Articles X or, if such is not the case, specifying such non-compliance and
its nature and period of existence (which certification may be limited in items
and scope in accordance with professional standards and practices applicable to
independent public accountants).
SECTION 8.4 Other Reports.
(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;
(b) Promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and Anti-Money Laundering rules and regulations (including, without limitation,
the Act), as from time to time reasonably requested by the Administrative Agent
or any Lender; and
(c) Such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
SECTION 8.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party or
the Limited Guarantor Subsidiary, if applicable, obtains knowledge thereof)
telephonic and written notice of:
(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(b) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

 

67



--------------------------------------------------------------------------------



 



(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
and that could reasonably be expected to result in a Material Adverse Effect;
(d) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against any Credit Party or any Subsidiary thereof;
(e) (i) any Default or Event of Default or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of its Subsidiaries is a party or by which the Borrower or any Subsidiary
thereof or any of their respective properties may be bound which could
reasonably be expected to have a Material Adverse Effect;
(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by any Credit
Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan
or to have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) any Credit Party or the Limited Guarantor
Subsidiary, if applicable, obtaining knowledge or reason to know that any Credit
Party or any ERISA Affiliate has filed or intends to file a notice of intent to
terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA;
(g) copies of all notices, reports, certificates and other information furnished
to or received from any of the holders of Subordinated Indebtedness or any other
agent or representative of such holders (including any notices or other
documents relating to any default or potential default under the Senior
Subordinated Note Documents, but in any event excluding routine notices, reports
and certificates of an administrative nature), in each case promptly after the
same are so furnished or received;
(h) immediately upon receipt thereof, notice that any or all of the obligations
under the Senior Subordinated Note Documents have been accelerated;
(i) promptly, and in any event within ten (10) Business days (i) after any
Material Contract is terminated (other than at the end of its stated term or
upon completion of performance required thereby) or amended in a manner that
could reasonably be expected to have a Material Adverse Effect or (ii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such amendments or new contracts, delivered to the Administrative
Agent (to the extent such delivery is permitted by the terms of any such
Material Contract; provided, that no such prohibition on delivery shall be
effective if it were bargained for by Holdings or its applicable Subsidiary with
the intent of avoiding compliance with this Section 8.5(i)) and an explanation
of any actions being taken with respect thereto;
(j) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(k) promptly upon receipt thereof, copies of any letter, notice, subpoena, court
order, pleading or other document issued, given or delivered by a Governmental
Authority or by any prime contractor to any Credit Party or any Subsidiary
thereof asserting or seeking to investigate any alleged fraud, malfeasance or
other willful misconduct of any Credit Party or any Subsidiary thereof with
respect to any Material Government Contract (as defined in the Collateral
Agreement) or any subcontract with remaining payments of at least $10,000,000;
and
(l) promptly upon becoming aware thereof, any announcement by Moody’s or S&P of
any change in a Debt Rating.

 

68



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to this Article may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
in Section 14.1; (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (iii) on which such documents
become publicly available on the EDGAR database (or any successor thereto) of
the U.S. Securities and Exchange Commission provided that: (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting or public availability
on EDGAR of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, information required to be delivered
pursuant to Section 8.5(k) will be required to be delivered only to the
Administrative Agent and neither Holdings nor the Borrower will be required to
post any such information on its website. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Officer’s Compliance Certificates required by Section 8.2 to the
Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that so
long as the Borrower is an issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
14.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
SECTION 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of any Credit
Party or any Subsidiary thereof to the Administrative Agent or any Lender
whether pursuant to this Article VIII or any other provision of this Agreement
or any of the Security Documents, shall, at the time the same is so furnished,
comply with the representations and warranties set forth in Section 7.1(aa).

 

69



--------------------------------------------------------------------------------



 



ARTICLE IX
AFFIRMATIVE COVENANTS
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Revolving Credit Commitments terminated, each
Credit Party will, and will cause each of its Subsidiaries to:
SECTION 9.1 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.
SECTION 9.2 Maintenance of Property and Licenses.
(a) In addition to the requirements of any of the Security Documents, take
commercially reasonable efforts to protect and preserve all Properties necessary
in and material to its business, including copyrights, patents, trade names,
service marks and trademarks; maintain in good working order and condition,
ordinary wear and tear excepted, all buildings, equipment and other tangible
real and personal property necessary for the conduct of its business; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner.
(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
SECTION 9.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law
(including, without limitation, hazard insurance). All such insurance shall,
(a) provide that no cancellation or material modification thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof (or such other notice requirement as customarily provided
by such insurance company for similar purposes), (b) name the Administrative
Agent as an additional insured party thereunder and (c) in the case of each
casualty insurance policy, name the Administrative Agent as loss payee. On the
Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby.
SECTION 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

 

70



--------------------------------------------------------------------------------



 



SECTION 9.5 Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other indebtedness, obligations and
liabilities in accordance with customary trade practices, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section could not reasonably be expected to have a Material Adverse Effect or
where such item is being contested in good faith and adequate reserves are
maintained with respect thereto in accordance with GAAP.
SECTION 9.6 Compliance With Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
SECTION 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except , in each case, where the failure to so comply could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, except where the
failure to conduct or complete such actions, or to comply with such orders or
directions, could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, and (c) defend, indemnify and hold harmless
the Administrative Agent and the Lenders, and their respective Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, in each case, that are actually incurred, except to the extent that
any of the foregoing directly result from the bad faith, gross negligence or
willful misconduct of the party seeking indemnification therefor, as determined
by a court of competent jurisdiction by final nonappealable judgment.
SECTION 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability of
Holdings or any of its Subsidiaries to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.
SECTION 9.9 Compliance with Material Contracts. Comply in all material respects
with the terms, conditions and provisions of each Material Contract, except
where non-compliance could not reasonably be expected to have a Material Adverse
Effect.

 

71



--------------------------------------------------------------------------------



 



SECTION 9.10 Visits and Inspections; Lender Meetings.
(a) Permit representatives of the Administrative Agent or any Lender, from time
to time upon prior reasonable notice and at such times during normal business
hours, at the Borrower’s expense, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects, in each case, other than (i) material and affairs protected by the
attorney-client privilege or (ii) material which Holdings or the applicable
Subsidiary may not disclose without violating confidentiality restricting
binding on it, in each case, other than to the extent such attorney-client
privilege or confidentiality restrictions have been waived or consent to the
release of the materials or affairs subject thereto has been obtained. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent or any Lender may do any of the foregoing at any time without advance
notice.
(b) Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.
SECTION 9.11 Additional Subsidiaries and Material Real Property.
(a) Additional Domestic Subsidiaries. Notify the Administrative Agent of the
creation or acquisition of any Domestic Subsidiary (other than a JV Subsidiary
unless otherwise required by Section 9.17 and a Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary (other than a Disregarded
Foreign Entity)) and promptly thereafter (and in any event within thirty
(30) days after such creation or acquisition), cause such Person to (i) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each Security Document or
such other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each Security Document, (iii) deliver to
the Administrative Agent such documents and certificates referred to in
Section 6.2 as may be reasonably requested by the Administrative Agent
(provided, that it is hereby agreed and acknowledged that each reference to a
“Credit Party” in Section 6.2 as used herein shall be deemed to include the
Limited Subsidiary Guarantor, as applicable), (iv) deliver to the Administrative
Agent such original Capital Stock or other certificates and stock or other
transfer powers evidencing the Capital Stock of such Person, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a first-tier Foreign Subsidiary (other than a JV
Subsidiary) of any Credit Party or the Limited Guarantor Subsidiary, and
promptly thereafter (and in any event within forty-five (45) days after such
event), cause (i) the applicable Credit Party or the Limited Guarantor
Subsidiary, if applicable, to deliver to the Administrative Agent Security
Documents pledging sixty-five percent (65%) of the total outstanding voting
Capital Stock (and one hundred percent (100%) of the non-voting Capital Stock)
of such new Foreign Subsidiary and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such new Foreign Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such Person to deliver to the Administrative Agent such documents and
certificates referred to in Section 6.2 as may be reasonably requested by the
Administrative Agent, (iii) such Person to deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with regard to such Person and (iv) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

72



--------------------------------------------------------------------------------



 



(c) Additional Material Real Property. Notify the Administrative Agent, within
ten (10) days after the acquisition of any Material Real Property by any Credit
Party or the Limited Guarantor Subsidiary, if applicable, (or after any existing
real property becomes Material Real Property) that is not subject to the
existing Security Documents, and promptly thereafter (and in any event within
sixty (60) days after such acquisition or designation), deliver such mortgages,
deeds of trust, title insurance policies, environmental reports, surveys,
landlord waivers and/or estoppels and other documents reasonably requested by
the Administrative Agent in connection with granting and perfecting a first
priority Lien, other than Permitted Liens, on such Material Real Property in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, all in form and substance acceptable to the Administrative Agent.
(d) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 9.11(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 9.11(a) or (b), as
applicable, within fifteen (15) Business Days of the consummation of such
Permitted Acquisition).
SECTION 9.12 Interest Rate Contracts. Not later than ninety (90) days after the
Closing Date, continue, or if necessary, enter into, and maintain at all times
thereafter for a period of not less than two years, Interest Rate Contracts with
Persons acceptable to the Administrative Agent in an amount sufficient to cause
at least 50% percent of the aggregate principal amount of outstanding
Indebtedness for borrowed money of Holdings and its Subsidiaries to be fixed
rate Indebtedness.
SECTION 9.13 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance all Indebtedness under the Existing Credit
Agreement, (b) to finance Permitted Acquisitions and the acquisition of Capital
Assets and (c) for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including the payment of certain fees and
expenses incurred in connection with the Transactions and this Agreement.
SECTION 9.14 Further Assurances. Maintain the security interest created by the
Security Documents as a perfected security interest having at least the priority
described in Section 5.1 of the Collateral Agreement, subject to the rights of
the Credit Parties and the Limited Guarantor Subsidiary, if applicable, to
dispose of the Collateral pursuant to the Loan Documents; and make, execute and
deliver all such additional and further acts, things, deeds, instruments and
documents as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably require for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of renewing the rights of the Secured Parties with respect to the Collateral as
to which the Administrative Agent, for the ratable benefit of the Secured
Parties, has a perfected Lien pursuant hereto or thereto, including, without
limitation, filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby or by the other Loan Documents.

 

73



--------------------------------------------------------------------------------



 



SECTION 9.15 Non-Consolidation. Maintain (a) entity records and books of account
separate from those of any other entity which is an Affiliate of such entity,
(b) not commingle its funds or assets with those of any other entity which is an
Affiliate of such entity (except pursuant to cash management systems reasonably
acceptable to the Administrative Agent) and (c) provide that its board of
directors (or equivalent governing body) will hold all appropriate meetings to
authorize and approve such entity’s actions, which meetings will be separate
from those of other entities.
SECTION 9.16 Maintenance of Debt Ratings. Maintain Debt Ratings from both
Moody’s and S&P.
SECTION 9.17 Guarantors under Senior Subordinated Notes Indenture. If any JV
Subsidiary guarantees the Senior Subordinated Notes (and for so long as such JV
Subsidiary is a guarantor thereof), Holdings and its Subsidiaries shall take all
actions required (and in the manner required) pursuant to Section 9.11(a) of
this Agreement with respect to such JV Subsidiary.
SECTION 9.18 Post-Closing Conditions. Perform the obligations set forth on
Schedule 9.18 in each case within the time limits set forth on Schedule 9.18 or
such longer period as determined by the Administrative Agent in its sole
discretion.
SECTION 9.19 Designation of Unrestricted Subsidiary or Limited Subsidiary
Guarantor.
(a) Upon the occurrence of the GLS Guaranty Release Event, the Borrower may, by
notice to the Administrative Agent, either (i) designate GLS as the Limited
Subsidiary Guarantor or (ii) designate GLS as the Unrestricted Subsidiary;
provided that (A) immediately before and after giving effect to any such
designation, no Default or Event of Default shall have occurred and be
continuing, (B) immediately before and after giving effect to any such
designation, the Borrower shall be in compliance with the covenants set forth in
Article X and with the requirements of Section 2.4(b)(ii) (calculated on a Pro
Forma Basis after giving effect to such designation), (C) all representations
and warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
designation and after giving effect thereto, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date (provided
that any representation or warranty that is qualified by materiality or by
reference to Material Adverse Effect shall be true and correct in all respects),
(D) upon the designation of GLS as the Unrestricted Subsidiary, any outstanding
Investments by Holdings and its Subsidiaries in GLS made on or after the Closing
Date shall constitute Investments in JV Subsidiaries pursuant to Section 11.3(l)
as of such date and (E) the Borrower shall have delivered to the Administrative
Agent a certificate of the Borrower executed by a Responsible Officer thereof,
certifying compliance with the requirements of preceding clauses (A) through (D)
above and setting forth in reasonable detail the calculations demonstrating
compliance with the applicable provisions referred to above.
(b) Notwithstanding the foregoing, GLS may only be designated as the
Unrestricted Subsidiary as set forth above if GLS (i) has no Indebtedness other
than Non-Recourse Indebtedness, (ii) except as permitted by Section 11.7, is not
party to any agreement, contract, arrangement or understanding with any Credit
Party unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to such Credit Party than those that might
be obtained at the time from Persons who are not Affiliates of such Credit
Party, (iii) is a Person with respect to which no Credit Party has any direct or
indirect obligation to subscribe for additional Capital Stock and (iv) has not
guaranteed or otherwise directly or indirectly provided credit support for any
Indebtedness of any Credit Party. Upon any designation of GLS as the
Unrestricted Subsidiary (but in all events subject to Section 9.17), all
obligation of GLS under the Subsidiary Guaranty Agreement shall terminate, all
without delivery of any instrument or performance of any act by any party.

 

74



--------------------------------------------------------------------------------



 



(c) Upon any designation of GLS as the Limited Subsidiary Guarantor, (i) the
Guaranty Obligations of GLS under the Subsidiary Guaranty Agreement will be
limited to the principal amount of outstanding obligations of GLS to the
Borrower at any date of determination pursuant to the GLS Loan Documents and
(ii) any outstanding Investments by Holdings and its Subsidiaries in GLS made on
or after the Closing Date, to the extent not otherwise permitted pursuant to
Section 11.3(r), shall constitute Investments in JV Subsidiaries for purposes of
Section 11.3(l) as of such date.
ARTICLE X
FINANCIAL COVENANTS
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Revolving Credit Commitments terminated,
Holdings and its Subsidiaries on a Consolidated basis will not:
SECTION 10.1 Consolidated Total Leverage Ratio: As of the last day of any Fiscal
Quarter ending during the periods specified below, permit the Consolidated Total
Leverage Ratio to be greater than the corresponding ratio set forth below:

          Period   Maximum Ratio  
 
       
Closing Date through the 3rd Fiscal Quarter of Fiscal Year 2009
    4.00 to 1.00  
 
       
The 4th Fiscal Quarter of Fiscal Year 2009 through the 3rd Fiscal Quarter of
Fiscal Year 2010
    3.75 to 1.00  
 
       
The 4th Fiscal Quarter of Fiscal Year 2010 through the 3rd Fiscal Quarter of
Fiscal Year 2011
    3.50 to 1.00  
 
       
The 4th Fiscal Quarter of Fiscal Year 2011 and thereafter
    3.25 to 1.00  

SECTION 10.2 Coverage Ratio: As of the last day of any Fiscal Quarter ending
during the periods specified below, permit the ratio of (a) Consolidated EBITDA
for the period of four (4) consecutive Fiscal Quarters ending on such date to
(b) Consolidated Interest Expense to the extent paid or payable in cash for the
period of four (4) consecutive Fiscal Quarters ending on such date to be less
than corresponding ratio set forth below:

          Period   Minimum Ratio  
 
       
Closing Date through the 3rd Fiscal Quarter of Fiscal Year 2009
    2.75 to 1.00  
 
       
The 4th Fiscal Quarter of Fiscal Year 2009 through the 3rd Fiscal Quarter of
Fiscal Year 2010
    3.00 to 1.00  
 
       
The 4th Fiscal Quarter of Fiscal Year 2010 through the 3rd Fiscal Quarter of
Fiscal Year 2011
    3.25 to 1.00  
 
       
The 4th Fiscal Quarter of Fiscal Year 2011 and thereafter
    3.50 to 1.00  

 

75



--------------------------------------------------------------------------------



 



SECTION 10.3 Maximum Capital Expenditures. Permit the aggregate amount of all
Capital Expenditures in any Fiscal Year to exceed the greater of (a) $15,000,000
and (b) 5% of Consolidated EBITDA for the immediately preceding Fiscal Year (as
set forth on the Officer’s Compliance Certificate required to be delivered
pursuant to Section 8.2 for such Fiscal Year end). Notwithstanding the
foregoing, the maximum amount of Capital Expenditures permitted by this
Section 10.3 in any Fiscal Year shall be increased by the amount of Capital
Expenditures that were permitted to be made under this Section 10.3 in the
immediately preceding Fiscal Year (without giving effect to any carryover amount
from prior Fiscal Years) over the amount of Capital Expenditures actually made
during such preceding Fiscal Year; provided, that Capital Expenditures in such
Fiscal Year shall be counted last against any amount so carried forward.
ARTICLE XI
NEGATIVE COVENANTS
Until all of the Obligations (other than (a) contingent, indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Revolving Credit Commitments terminated, the
Credit Parties will not, and will not permit any of their respective
Subsidiaries to,:
SECTION 11.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:
(a) the Obligations (excluding Specified Hedge Obligations to the extent
permitted pursuant to Section 11.1(b));
(b) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(c) Indebtedness existing on the Closing Date and listed on Schedule 7.1(u) and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to
accrued but unpaid interest on the refinanced Indebtedness and any reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, (ii) the final maturity date and
weighted average life of such refinancing, refunding, renewal or extension shall
not be prior to or shorter than that applicable to the Indebtedness prior to
such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on Holdings and its Subsidiaries than the Subordinated Indebtedness
being refinanced, refunded, renewed or extended and (C) in an amount not less
than the amount outstanding at the time of such refinancing, refunding, renewal
or extension;

 

76



--------------------------------------------------------------------------------



 



(d) Indebtedness incurred in connection with Capital Leases and Indebtedness
incurred for the purpose of financing all of any part of the purchase price of
cost of design, construction, installation, improvement or acquisition of
personal or real property used in the business of Holdings or any of its
Subsidiaries, in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding and any refinancings, refundings, renewals or extensions
thereof meeting the conditions set forth in the proviso in Section 11.1(c);
(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 11.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) no Credit
Party nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $25,000,000 at any time outstanding, and any refinancings, refundings,
renewals or extensions thereof meeting the conditions set forth in the proviso
in Section 11.1(c);
(f) Guaranty Obligations with respect to Indebtedness otherwise permitted to be
incurred pursuant to subsections (a) through (e), (i), (j), (k), (l) and (n) of
this Section 11.1; provided that (i) any Guaranty Obligations with respect to
Indebtedness permitted pursuant to clause (k) of this Section shall be
considered an Investment in a Foreign Subsidiary and shall be permitted under
this clause (f) only to the extent such Investment is permitted under
Section 11.3, (ii) any Guaranty Obligations with respect to Indebtedness
permitted pursuant to clause (i) of this Section shall be subordinated to the
same extent as the subordination of such Indebtedness and (iii) Holdings shall
not be permitted to incur any Guaranty Obligations with respect to Indebtedness
permitted pursuant to Section 11.1(n);
(g) intercompany Indebtedness (i) owed by any Credit Party to another Credit
Party, (ii) owed by any Non-Guarantor Subsidiary to any Credit Party in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding
(provided that any Indebtedness owed by such Non-Guarantor Subsidiary to any
Credit Party pursuant to this clause (ii) shall be evidenced by a demand note in
form and substance reasonably satisfactory to the Administrative Agent and shall
be pledged and delivered (together with all collateral or other security
securing such promissory note) to the Administrative Agent pursuant to the
Security Documents), (iii) owed by any Credit Party to any Non-Guarantor
Subsidiary in an aggregate principal amount not to exceed $30,000,000 at any
time outstanding (provided, that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent) and
(iv) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;
(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(i) unsecured Subordinated Indebtedness in an aggregate principal amount not to
exceed $30,000,000 at any time outstanding;
(j) Indebtedness under performance and completion guaranties, performance bonds,
surety bonds, release, appeal and similar bonds, statutory obligations or with
respect to workers’ compensation claims, in each case incurred in the ordinary
course of business, and reimbursement obligations in respect of any of the
foregoing;

 

77



--------------------------------------------------------------------------------



 



(k) Indebtedness incurred by Foreign Subsidiaries to third parties other than
Holdings or any of its Subsidiaries in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding;
(l) Indebtedness incurred pursuant to the Senior Subordinated Notes Indenture in
an aggregate principal amount not to exceed $500,000,000 at any time
outstanding, and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the principal amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to the accrued but unpaid interest on such refinanced Indebtedness
and any reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
terms of any such refinancings, refundings, renewals or extensions thereof,
taken as a whole, are no less favorable to the Lenders or the Credit Parties and
the Limited Guarantor Subsidiary, as applicable;
(m) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
the Borrower or any Subsidiary thereof pursuant to such agreements, in
connection with Permitted Acquisitions or permitted Asset Dispositions of any
business, assets or Subsidiary of the Borrower or any of its Subsidiaries;
(n) Indebtedness under the Foreign L/C Facility in an aggregate principal amount
not to exceed $100,000,000 at any time outstanding; provided that only up to
$50,000,000 of such Indebtedness may be recourse to Holdings, but shall not be
secured by a Lien on any of the assets of Holdings;
(o) Indebtedness in support of that certain contract with the California
Department of Forestry and Fire Protection (Proposal 7CA76884) in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding;
(p) Indebtedness consisting of loans by the Borrower to Holdings for purposes
otherwise permitted pursuant to Section 11.6 to be distributed to Holdings;
(q) Indebtedness consisting of promissory notes issued by Holdings or any
Subsidiary thereof to current or former officers, directors, consultants or
employees (or their respective estates, spouses, former spouses or family
members) of Holdings or any Subsidiary thereof to purchase or redeem Capital
Stock of Holdings or any Subsidiary thereof to the extent permitted pursuant to
Section 11.6(d)(iv); and
(r) Indebtedness of a JV Subsidiary to Holdings, any other Credit Party or the
Limited Guarantor Subsidiary, if applicable, and to the other holders of Capital
Stock of such JV Subsidiary, so long as the percentage of the aggregate amount
of such Indebtedness of such JV Subsidiary owed to such other holders of its
Capital Stock does not exceed the percentage of the aggregate outstanding amount
of the Capital Stock of such JV Subsidiary held by such other holders; provided,
that any such Indebtedness owed to Holdings, any other Credit Party or the
Limited Guarantor Subsidiary, if applicable, shall be evidenced by a demand
promissory note in form and substance satisfactory to the Administrative Agent
and shall be pledged and delivered (together with all collateral or other
security securing such promissory note) to the Administrative Agent pursuant to
the Security Documents.

 

78



--------------------------------------------------------------------------------



 



SECTION 11.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:
(a) Liens created pursuant to the Loan Documents;
(b) Liens in existence on the Closing Date and described on Schedule 11.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 11.1(c) (solely to the extent
that such Liens were in existence on the Closing Date and described on
Schedule 11.2); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any additional property (other than
substitutions, replacements, accessions or attachments thereto) or type of
asset, as applicable, beyond that in existence on the Closing Date;
(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA) (i) not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or (ii) which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP;
(d) Liens consisting of the claims of materialmen, mechanics, carriers,
repairmen, warehousemen, workmen, processors or landlords for labor, materials,
supplies or rentals incurred in the ordinary course of business, (i)(A) which
are not overdue for a period of more than sixty (60) days or (B) which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of Holdings or any of its Subsidiaries;
(e) Liens consisting of deposits or pledges in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance and
other types of social security or similar legislation, or to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business, in each case, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof;
(f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions and encroachments of record on the use of
real property and other minor defects or irregularities in title and similar
encumbrances, which do not, in any case, materially detract from the value of
such property or impair the use thereof in the ordinary conduct of business;
(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of Holdings and its
Subsidiaries;
(h) Liens securing Indebtedness permitted under Section 11.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, construction, installation, improvement or lease of the related
asset or the refinancing, refunding, renewal or extension of the related
Indebtedness permitted under Section 11.1(d), (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
substitutions, replacements, accessions and attachments with respect to such
property and (iii) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed one hundred percent (100%) of the original purchase
price, cost of design, construction, improvement or installation, or total lease
payment amount of such property at the time it was acquired;
(i) Liens securing judgments, attachments or awards for the payment of money not
constituting an Event of Default under Section 12.1(m) or securing appeal or
other surety bonds relating to such judgments;

 

79



--------------------------------------------------------------------------------



 



(j) Liens on tangible property or tangible assets (including Liens incurred in
connection with any refinancing, refunding, renewal or extension of Indebtedness
permitted pursuant to Section 11.1(e)) (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition and (ii) of the Borrower or any of its Subsidiaries existing at the
time such tangible property or tangible assets are purchased or otherwise
acquired by the Borrower or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens (1) are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, purchase or
other acquisition, (2) are applicable only to specific tangible property or
tangible assets that have been so acquired (and substitutions, replacements,
accessions and attachments with respect to such property or assets) and (3) do
not attach to any other property or assets of Holdings or any of its
Subsidiaries and (B) the Indebtedness secured by such Liens is permitted
pursuant to Section 11.1(e) of this Agreement;
(k) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral and (ii) such Liens
secure only Indebtedness incurred by such Foreign Subsidiary pursuant to
Section 11.1(k);
(l) Liens securing intercompany Indebtedness permitted pursuant to
Section 11.1(g) owed by any Non-Guarantor Subsidiary (excluding GLS if it is a
Limited Subsidiary Guarantor) to (i) any Credit Party or (ii) any other
Non-Guarantor Subsidiary;
(m) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of Holdings or any of its Subsidiaries;
(n) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract;
(o) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business; provided that the same do not interfere in any
material respect with the business of Holdings or its Subsidiaries or materially
detract from the value of the relevant assets of Holdings or its Subsidiaries;
(p) Liens solely on any cash earnest money deposits made by Holdings or any
Subsidiary thereof in connection with any letter of intent or purchase agreement
for a Permitted Acquisition;
(q) Liens in favor of customs and revenue authorities or freight handlers or
forwarders to secure payment of customs duties in connection with the
importation of goods;
(r) Liens on customer contracts with customers located in the Specified Gulf
States to secure Indebtedness permitted pursuant to Section 11.1(n);
(s) Liens on specific items of inventory or other goods of any Credit Party or
any of its Subsidiaries, and the proceeds thereof, securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
(t) Liens on the assets of a JV Subsidiary (excluding GLS, if it is a Subsidiary
Guarantor or the Limited Subsidiary Guarantor) to secure Indebtedness of such JV
Subsidiary incurred pursuant to Section 11.1(r); and
(u) Liens not otherwise permitted hereunder securing Indebtedness in the
aggregate amount not to exceed $5,000,000 at any time outstanding.

 

80



--------------------------------------------------------------------------------



 



SECTION 11.3 Limitations on Investments. Purchase, own, invest in or otherwise
acquire, directly or indirectly, any Capital Stock, interests in any partnership
or joint venture (including, without limitation, the creation or capitalization
of any Subsidiary), evidence of Indebtedness or other obligation or security,
all or any substantial portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make,
directly or indirectly, any loans, advances or extensions of credit to, or any
investment in cash or by contribution or delivery of Property in, any Person
(all the foregoing, “Investments”) except:
(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 11.3, (iii) Investments made after the Closing Date in Subsidiary
Guarantors and (iv) Investments in Subsidiaries formed or acquired after the
Closing Date pursuant to a transaction permitted under this Agreement so long as
Holdings and its Subsidiaries comply with the applicable provisions of
Section 9.11 and such newly formed or acquired Subsidiary becomes a Subsidiary
Guarantor;
(b) Investments in cash and Cash Equivalents;
(c) Reserved;
(d) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 11.2;
(e) Hedge Agreements permitted pursuant to Section 11.1;
(f) purchases of assets in the ordinary course of business;
(g) Investments by the Borrower or any Subsidiary Guarantor in the form of
(i) Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of a Subsidiary Guarantor or becomes (whether or
not such Person is a Wholly-Owned Subsidiary) a Subsidiary Guarantor in the
manner contemplated by Section 9.11 and (ii) Permitted Acquisitions to the
extent that any Person or Property acquired in such acquisition does not become
a Subsidiary Guarantor or a part of a Subsidiary Guarantor in an aggregate
outstanding amount not to exceed at any time (A) $15,000,000 less (B) the
outstanding amount of Investments made pursuant to Section 11.3(j);
(h) Investments in the form of loans and advances to employees in the ordinary
course of business, which, in the aggregate, do not exceed at any time
$3,000,000 and any payroll, travel and similar advances to employees to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business;
(i) Investments in the form of Indebtedness permitted pursuant to
Section 11.1(g);
(j) Investments by the Borrower or any Subsidiary Guarantor made after the
Closing Date in any Non-Guarantor Subsidiary in an aggregate outstanding amount
not to exceed at any time (i) $15,000,000 less (ii) the outstanding amount of
Investments made pursuant to Section 11.3(g)(ii);
(k) Guaranty Obligations of the Credit Parties and their Subsidiaries permitted
pursuant to Section 11.1;

 

81



--------------------------------------------------------------------------------



 



(l) Investments in joint ventures (other than Investments in the Unrestricted
Subsidiary made after its designation pursuant to Section 9.19) not constituting
Subsidiaries and in JV Subsidiaries (including, without limitation, Investments
in GLS on and after the GLS Limited Guarantor Designation not otherwise
permitted pursuant to Section 11.3(r)), in each case, made after the Closing
Date in an aggregate outstanding amount not to exceed the lesser of (i)
$100,000,000 and (ii) the amount of such Investments in joint ventures permitted
to be made pursuant to the terms of the Senior Subordinated Notes Indenture;
(m) Investments (i) received in satisfaction or partial satisfaction of
delinquent accounts and disputes with customers or suppliers of such Person in
the ordinary course of business, (ii) acquired as a result of foreclosure of a
Lien securing an Investment or the transfer of the assets subject to such Lien
in lieu of foreclosure and (iii) consisting of deposits, prepayments and other
credits to suppliers, utilities or customers made in the ordinary course of
business of Holdings and its Subsidiaries;
(n) Investments constituting non-cash consideration received by Holdings or any
of its Subsidiaries in connection with Asset Dispositions permitted under
Section 11.5;
(o) Investments by a Non-Guarantor Subsidiary in another Non-Guarantor
Subsidiary (including, without limitation, Investments in the form of Permitted
Acquisitions);
(p) Investments consisting of loans by the Borrower to Holdings for purposes
otherwise permitted under Section 10.6 to be distributed to Holdings;
(q) Investments resulting from reimbursements to, or indemnification of, the
issuer of any performance bonds, surety bonds, release, appeal or similar bonds
and other guarantees of a like nature for the benefit of Non-Guarantor
Subsidiaries in respect of such Subsidiaries’ performance of bids, trade
contracts, insurance contracts or leases (other than Capital Leases) in the
ordinary course of business;
(r) Investments in the form of loans from the Borrower to GLS under the GLS Loan
Documents; provided, that no such loans shall be permitted to remain outstanding
pursuant to this Section 11.3(r) on and after the designation of GLS as the
Unrestricted Subsidiary; and
(s) Investments not otherwise permitted pursuant to this Section in an aggregate
amount not to exceed $10,000,000 at any time.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 11.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, liquidation, collection or return of
capital (not to exceed the original amount invested).
SECTION 11.4 Limitations on Fundamental Changes. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:
(a) (i) any Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into, or be liquidated or dissolved into, the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or
(ii) any Subsidiary of the Borrower may be merged, amalgamated or consolidated
with or into, or be liquidated or dissolved into, any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
entity or simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 9.11 in connection therewith);

 

82



--------------------------------------------------------------------------------



 



(b) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated or dissolved into,
any other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is
a Domestic Subsidiary may be merged, amalgamated or consolidated with or into,
or be liquidated or dissolved into, any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
(c) any Subsidiary may dispose of any or all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair market value of such assets as determined
at the time of such disposition;
(d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and to the other
holders of its Capital Stock on a pro rata basis and (ii) any Non-Guarantor
Subsidiary that is a Domestic Subsidiary may dispose of all or substantially all
of its assets (upon voluntary liquidation, dissolution, winding up or otherwise)
to any other Non-Guarantor Subsidiary that is a Domestic Subsidiary and to the
other holders of its Capital Stock on a pro rata basis;
(e) dispositions permitted by Section 11.5;
(f) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 9.11 in connection therewith); and
(g) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower.
SECTION 11.5 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests) except:
(a) the sale of inventory in the ordinary course of business;
(b) the sale, lease or sublease, abandonment, condemnation or other disposition
of obsolete or worn-out assets or surplus assets no longer used or usable in the
business of Holdings or any of its Subsidiaries;
(c) the transfer of assets to the Borrower or any Subsidiary in connection with
any transaction permitted pursuant to Section 11.4;
(d) the Borrower or any Subsidiary may (i) write-off, discount, sell or
otherwise dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction and (ii) compromise or settle any dispute, claim or legal
proceeding with respect to any receivable or other claim under contracts for
less than the balance thereof so long as such compromise or settlement is not as
part of an accounts receivable financing transaction;
(e) subject to the requirements of Section 9.12, the disposition of any Hedge
Agreement;

 

83



--------------------------------------------------------------------------------



 



(f) dispositions of Investments in cash and Cash Equivalents;
(g) Asset Dispositions in the form of Investments to the extent such Investments
are permitted pursuant to Section 11.3;
(h) (i) any Subsidiary Guarantor may transfer assets to the Borrower or any
other Subsidiary Guarantor, (ii) the Borrower may transfer assets to any
Subsidiary Guarantor, (iii) any Non-Guarantor Subsidiary may transfer assets to
the Borrower or any Subsidiary Guarantor (provided that, in connection with any
such transfer, the Borrower or such Subsidiary Guarantor shall not pay more than
an amount equal to the fair market value of such assets as determined at the
time of such transfer) and (iv) any Non-Guarantor Subsidiary may transfer assets
to any other Non-Guarantor Subsidiary;
(i) (i) non-exclusive licenses and sublicenses of intellectual property rights
or (ii) lapse of registered intellectual property that is no longer useful in
the conduct of the business of Holdings and its Subsidiaries, and, in each case,
which does not interfere, individually or in the aggregate, in any material
respect with the conduct of the business of Holdings and its Subsidiaries;
(j) leases, subleases, licenses or sublicenses of real or personal property
granted by Holdings or any of its Subsidiaries to others or the termination of
surrender of a real estate lease, in each case, not interfering in any material
respect with the business of Holdings or any of its Subsidiaries;
(k) Asset Dispositions to any Non-Guarantor Subsidiaries in an aggregate amount
not to exceed $25,000,000 in any Fiscal Year; provided, that any such Asset
Disposition from any Credit Party shall be for an amount not less than the fair
market value of the assets subject to such Asset Disposition as determined at
the time of such disposition;
(l) dispositions in the ordinary course of business, by means of trade-in or
exchange, of equipment used in the conduct of the business of Holdings and its
Subsidiaries, so long as such equipment is replaced, substantially concurrently,
by like-kind equipment;
(m) any Asset Dispositions described on Schedule 11.5;
(n) any dispositions of any Capital Stock of a JV Subsidiary or interests in any
joint venture entity not constituting a Subsidiary in accordance with the
applicable joint venture agreement or arrangement relating thereto; and
(o) additional Asset Dispositions not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $5,000,000 in any Fiscal Year.
SECTION 11.6 Limitations on Restricted Payments. Declare or pay any dividend on,
or make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Capital Stock of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Capital Stock of any Credit Party or any Subsidiary
thereof on account of such Person’s Capital Stock (all of the foregoing, the
“Restricted Payments”); provided that:
(a) Holdings, the Borrower or any Subsidiary thereof may pay dividends in shares
of its own Capital Stock;
(b) any Subsidiary of the Borrower may pay cash dividends to the Borrower or any
Subsidiary Guarantor or ratably to all holders of its outstanding Capital Stock;

 

84



--------------------------------------------------------------------------------



 



(c) (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and to any other holders of its outstanding Capital Stock on a pro
rata basis and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries may
make Restricted Payments to other Non-Guarantor Subsidiaries and to any other
holders of its outstanding Capital Stock on a pro rata basis;
(d) the Borrower may declare and make (and each Subsidiary of the Borrower may
declare and make to enable the Borrower to do the same) Restricted Payments to
Holdings so that Holdings may, and Holdings shall be permitted to:
(i) pay any taxes which are due and payable by the Credit Parties or the Limited
Guarantor Subsidiary, if applicable, as part of a consolidated group;
(ii) pay corporate operating (including, without limitation, franchise taxes,
directors fees and expenses), overhead expenses (including, without limitation,
rent, utilities, administrative and salary) in the ordinary course of business,
expenses relating to the sale and issuance of Capital Stock and fees and
expenses of attorneys, accountants, appraisers and the like and in an aggregate
amount not to exceed $1,500,000 in any Fiscal Year;
(iii) pay any management fees and reimbursement of expenses to the Sponsor or
its designees to the extent permitted pursuant to Section 11.7(vi);
(iv) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, redeem, retire or otherwise acquire or retire for value
any Capital Stock of Holdings or any Subsidiary thereof held by any current or
former officer, director, consultant or employee of the Borrower or any of its
Subsidiaries, or pay principal or interest on any Indebtedness issued to such
Person in connection with such repurchase, redemption or other acquisition of
such Capital Stock, or, in each case to the extent applicable, their respective
estates, spouses, former spouses or family members, in each case, pursuant to
any equity subscription agreement, stock option agreement, shareholders’
agreement or similar agreement or benefit plan of any kind, in an aggregate
amount for all such repurchases, redemptions, retirements, acquisitions and
payments not to exceed $1,000,000 in any calendar year period (with unused
amounts in any immediately preceding calendar year being carried over to the
succeeding calendar year subject to a maximum carry-over amount of $2,000,000 in
any calendar year) plus the proceeds of any Equity Issuance to or by Holdings
(to the extent not required to prepay the Loans pursuant to Section 4.4(b)) and
any cash proceeds received by Holdings or any Subsidiary thereof after the
Closing Date from applicable key man life insurance policies; provided, that the
cancellation of Indebtedness owing to Holdings or any Subsidiary thereof from
employees, officers, directors and consultants of the Borrower or any of its
Subsidiaries in connection with the repurchase of Capital Stock of Holdings or
any Subsidiary thereof from such Persons will not be deemed to constitute a
Restricted Payment for purposes of this Section; and
(v) make cash payments to, and on account of services provided by, current and
former officers, directors, consultants and employees of the Borrower and its
Subsidiaries pursuant to phantom stock or similar incentive plans (including,
without limitation, the DynCorp International 2007 Omnibus Incentive Plan (or
any successor thereto)) where the payments are determined in whole or in part by
reference to the value of the Capital Stock of Holdings or any of its
Subsidiaries;
(e) Holdings and its Subsidiaries may redeem or repurchase Capital Stock in
exchange for Capital Stock or with the proceeds of a substantially
contemporaneous sale of Capital Stock, or a substantially contemporaneous
receipt of a capital contribution, in each case, to the extent the proceeds of
such Equity Issuance are not required to prepay the Loans pursuant to Section
4.4(b);

 

85



--------------------------------------------------------------------------------



 



(f) so long as no Default or Event of Default has occurred and is continuing or
would result from such distribution, the Borrower may declare and make (and each
Subsidiary of the Borrower may declare and make to enable the Borrower to do the
same) Restricted Payments to Holdings so that Holdings may, and Holdings shall
be permitted to, declare and pay dividends to the holders of its Capital Stock
and repurchase, redeem or otherwise acquire for value any Capital Stock of
Holdings (collectively, the “share repurchases”); provided, that the aggregate
amount of all such dividends and share repurchases (after giving effect to such
dividends and share repurchase) shall not exceed $25,000,000 in any Fiscal Year
unless, both immediately prior to and after giving pro forma effect to such
dividend or share repurchase, the ratio of (i) the sum of (A) Consolidated Total
Indebtedness as of the most recently ended Fiscal Quarter ending on or
immediately prior to such dividend or share repurchase for which financial
statements are available (such date, the “repurchase calculation date”), minus
(B) if, as of the repurchase calculation date, there are no Revolving Credit
Loans then outstanding, the amount of unencumbered cash and Cash Equivalents
(other than cash and Cash Equivalents encumbered by Liens securing the
Obligations hereunder) held by Holdings and its Subsidiaries on such repurchase
calculation date to (ii) Consolidated EBITDA for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such
repurchase calculation date is less than 2.00 to 1.00;
(g) Holdings and its Subsidiaries may (i) repurchase Capital Stock deemed to
occur upon the “cashless” exercise of options, warrants or other convertible
securities to the extent such Capital Stock represents a portion of the exercise
price of those options, warrants or other convertible securities and (ii) make
cash payments in lieu of the issuance of fractional shares in connection with
the exercise of options, warrants, or other convertible securities;
(h) Holdings and its Subsidiaries may redeem, repurchase or otherwise acquire
for value any Capital Stock of any Foreign Subsidiary that is held by any Person
that is not an Affiliate of Holdings to the extent required by Applicable Law;
provided that the amount of any such redemptions, repurchases or other
acquisitions shall not exceed $10,000,000 during the term of this Agreement;
(i) any JV Subsidiary may make Restricted Payments required or permitted to be
made pursuant to the terms of the joint venture arrangements to holders of its
Capital Stock; and
(j) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings and its Subsidiaries may make other Restricted
Payments in an aggregate amount not to exceed $15,000,000 since the Closing
Date.
SECTION 11.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Capital Stock in, or other Affiliate of, Holdings, the Borrower or any of
its Subsidiaries, (b) any member of the immediate family of any such officer,
director or holder or (c) the Sponsor or any officer, director, holder of any
Capital Stock in, or other Affiliate of, the Sponsor, other than:
(i) transactions permitted by Sections 11.1, 11.2, 11.3, 11.4, 11.6 and 11.12
(including the fees and expenses related thereto);
(ii) transactions existing on the Closing Date and described on Schedule 11.7
(and any replacement or amendment of any such agreement so long as any such
amendment or replacement thereof is not materially less favorable to the Lenders
than the original agreement in effect on the Closing Date);

 

86



--------------------------------------------------------------------------------



 



(iii) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of Holdings;
(iv) customary employment, severance, consulting, benefit and indemnification
arrangements (including stock option plans and employee benefit plans and
arrangements with their respective officers, directors and employees and
payments pursuant thereto);
(v) payment or reimbursement of customary fees and reasonable out of pocket
costs and expenses to, and indemnities for the benefit of, directors, officers
and employees of Holdings, the Borrower and its Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
Holdings, the Borrower and its Subsidiaries;
(vi) payment to the Sponsor or any Affiliate thereof (other than any portfolio
company of the Sponsor) of (A) management fees in an amount not to exceed
$300,000 in any Fiscal Year (which amount may be increased by an amount equal to
$300,000 per Fiscal Year for each Permitted Acquisition consummated during such
Fiscal Year, subject to a maximum aggregate amount of $2,000,000 in any
twelve-month period) so long as no Default or Event of Default shall have
occurred or be continuing or would result from such payment and (B) indemnities
and reasonable out-of-pocket expenses;
(vii) Equity Issuances of Holdings and the granting of registration rights in
respect of any such Capital Stock, which rights have been approved by the board
of directors of Holdings or the Borrower so long as the proceeds of any such
Equity Issuance are used to prepay Loans pursuant to, and to the extent required
by, Section 4.4(b);
(viii) the purchase or sale of goods or provision of services to an Affiliate in
the ordinary course of business on terms comparable to those offered to or
available from third party customers or suppliers; and
(ix) transactions with a joint venture not constituting a Subsidiary or a JV
Subsidiary, in each case, engaged in a business permitted by Section 11.11;
provided that all the outstanding ownership interests of such joint venture are
owned only by the Borrower, its Subsidiaries and Persons that are not Persons
described in the clauses (a), (b) or (c) of this Section 11.7.
SECTION 11.8 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make (without the consent of the Administrative Agent)
any material change in its accounting treatment and reporting practices except
as required by GAAP or Applicable Law or (b) amend, modify or change its
articles of incorporation (or corporate charter or other similar organizational
documents) or amend, modify or change its bylaws (or other similar documents) in
any manner which would materially and adversely affect the rights or interests
of the Lenders.
SECTION 11.9 Limitation on Payments and Modifications of Subordinated
Indebtedness.
(a) Amend or otherwise change the terms of any Subordinated Indebtedness, or
make any payment consistent with an amendment thereof or change thereto, if the
effect of such amendment or change is to increase the interest rate on such
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or any condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof, or
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Subordinated Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to any Credit Party, the Limited Guarantor
Subsidiary, if applicable, or any of the Lenders.

 

87



--------------------------------------------------------------------------------



 



(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) at the maturity thereof) any Subordinated Indebtedness,
except:
(A) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted under Section 11.1(i), and by any
subordination agreement applicable thereto;
(B) the payment of interest, expenses and indemnities in respect of Subordinated
Indebtedness incurred under Section 11.1(i) and 11.1(l) (other than any such
payments prohibited by the subordination provisions thereof); and
(C) the repayment, repurchase, redemption or other acquisition for value of any
Subordinated Indebtedness with the proceeds of a substantially contemporaneous
sale of Capital Stock of Holdings, or a substantially contemporaneous receipt of
a capital contribution, in each case, to the extent the proceeds thereof are not
required to prepay the Loans pursuant to Section 4.4(b).
(c) Amend or otherwise change the terms of the GLS Loan Documents in any manner,
which amendment or other change would, when taken as a whole, be adverse to any
of the Lenders.
SECTION 11.10 No Further Negative Pledges; Restrictive Agreements. Create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party or any Subsidiary
thereof to (i) pay dividends or make any other distributions to any Credit Party
or any Subsidiary on its Capital Stock (ii) pay any Indebtedness or other
obligation owed to any Credit Party or the Limited Guarantor Subsidiary, if
applicable, (iii) make loans or advances to any Credit Party or the Limited
Guarantor Subsidiary, if applicable, (iv) sell, lease or transfer any of its
properties or assets to any Credit Party or the Limited Guarantor Subsidiary, if
applicable, (v) create or assume any Lien upon its properties or assets, whether
now owned or hereafter acquired or requiring the grant of any security for such
obligation if security is given for some other obligation or (vi) act as a
Guarantor pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i) through (vi) above) for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) the Senior Subordinated Note Documents as in effect on the
Closing Date or as modified in accordance with this Agreement, (C) Applicable
Law, (D) any document or instrument governing Indebtedness incurred pursuant to
Section 11.1(d) (provided, that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith), (E) any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien), (F) any instrument governing Indebtedness or
Capital Stock of a Person acquired by Holdings or any of its Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Capital Stock was incurred or issued in connection with or in contemplation
of such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred, (G) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 11.5)
that limit the transfer of such Property or any distributions pending the

 

88



--------------------------------------------------------------------------------



 



consummation of such sale, (H) customary restrictions on assignments, subletting
or other transfers in joint venture agreements, partnership agreements, limited
liability company operating agreements, leases, subleases, licenses,
sublicenses, asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements entered into with the approval of the
board of directors of the Borrower or Holdings, so long as such restrictions
relate only to the assets subject thereto, (I) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business, (J) provisions in agreements or instruments that
prohibit the payment of dividends or the making of other distributions with
respect to any Capital Stock of a Person other than on a pro rata basis,
(K) restrictions in other Indebtedness permitted by Section 11.1; provided that
such restrictions are, in the good faith judgment of the Borrower’s board of
directors, not materially more restrictive with respect to such encumbrances and
restrictions than those provisions contained in this Agreement and the Senior
Subordinated Notes Indenture, (L) agreements set forth on Schedule 11.10, and
(M) any encumbrances or restrictions imposed by any amendments, modifications
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (L) above; provided that the encumbrances or restrictions in such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive, in
the good faith judgment of the board of directors of the Borrower, than the
encumbrances or restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
SECTION 11.11 Nature of Business. With respect to the Borrower and its
Subsidiaries, engage in any other business other than the business conducted by
the Borrower and its Subsidiaries as of the Closing Date and business activities
reasonably related or ancillary thereto or that are reasonable extensions
thereof.
SECTION 11.12 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease, except, in each case, to the extent such transaction
is not prohibited by Sections11.1 or 11.5.
SECTION 11.13 Limitations on Holdings and DIV Capital Corporation.
(a) Permit Holdings to:
(i) hold any assets other than (A) the Capital Stock of the Borrower, (B) cash
in amounts reasonably required to pay for its own costs and expenses,
(C) assets, properties or rights that are not capable of being sold, assigned,
transferred or conveyed to the Borrower without the consent of any other Person,
or if such assignment or attempted assignment would constitute a breach thereof,
or a violation of any Applicable Law, (D) agreements relating to the issuance,
sale, purchase, repurchase or registration of securities of Holdings, (E) minute
books and other corporate books and records of Holdings and (G) other
miscellaneous non-material assets;
(ii) have any liabilities other than (A) the liabilities under the Loan
Documents, (B) tax liabilities arising in the ordinary course of business,
(C) Indebtedness permitted under Section 11.1(g) and Section 11.1(n) and other
obligations permitted under Section 11.1(j), (D) corporate, administrative and
operating expenses in the ordinary course of business and (E) liabilities and
other obligations under any contracts or agreements described in (a)(ii)(B) and
(C) above; or

 

89



--------------------------------------------------------------------------------



 



(iii) engage in any activities or business other than (A) holding the assets and
incurring the liabilities described in this Section 11.13 and activities
incidental and related thereto or required by Applicable Law, (B) performance of
its obligations under and in connection with the Loan Documents, together with
the actions incidental to the consummation of the transactions contemplated
hereby, (C) actions required by law to maintain its existence, (D) owing and
paying legal, registered office and auditing fees, (E) the issuance of common or
preferred Capital Stock or (F) making Investments, Restricted Payments,
incurring Indebtedness or other activities permitted pursuant to the terms of
this Agreement.
(b) Permit DIV Capital Corporation to hold any material assets, become liable
for any material obligations or engage in any significant business activities;
provided, that DIV Capital Corporation may be a co-obligor on Indebtedness
permitted pursuant to Section 11.1 if the Borrower is an obligor on such
Indebtedness and the net proceeds of such Indebtedness are received by the
Borrower or one or more of the other Credit Parties (other than Holdings or DIV
Capital Corporation).
SECTION 11.14 Designated Senior Debt. Designate any Indebtedness other than
Indebtedness under this Agreement and the other Loan Documents as “Designated
Senior Debt” under the Senior Subordinated Notes Indenture.
SECTION 11.15 Disposal of Subsidiary Interests. Except for any sale of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 11.4 or Section 11.5(n), directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any
Subsidiary Guarantor or the Limited Subsidiary Guarantor, except to another
Credit Party (subject to the restrictions on such dispositions otherwise imposed
hereunder), or to qualify directors if required by Applicable Law.
ARTICLE XII
DEFAULT AND REMEDIES
SECTION 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:
(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).
(b) Other Payment Default. The Borrower, any other Credit Party or the Limited
Guarantor Subsidiary shall default in the payment when and as due (whether at
maturity, by reason of acceleration or otherwise) of interest on any Loan or
Reimbursement Obligation or the payment of any other Obligation and such default
shall continue for a period of five (5) Business Days.
(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

 

90



--------------------------------------------------------------------------------



 



(d) Default in Performance of Certain Covenants. Any Credit Party or the Limited
Guarantor Subsidiary, if applicable, shall default in the performance or
observance of any covenant or agreement contained in (i) Section 8.5(e)(i),
Section 9.13, Articles X or XI, or, if any other Event of Default has occurred
and is continuing, Section 9.10 or (ii) Section 8.1 or Section 8.2 and such
default shall continue for a period of fifteen (15) days.
(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of Holdings or the Borrower having
obtained knowledge thereof.
(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of the Threshold Amount beyond the period of grace if any, provided
in the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of the Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
in any such case beyond the applicable notice or grace period, the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause any such Indebtedness to become due prior to its stated
maturity (any applicable grace period having expired).
(g) Reserved.
(h) Change in Control. Any Change in Control shall occur.
(i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

 

91



--------------------------------------------------------------------------------



 



(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.
(l) Termination Event. The occurrence of a Termination Event.
(m) Judgment. A judgment, attachment, award or order for the payment of money
which causes the aggregate amount of all such judgments, attachments, awards or
orders (net of any amounts paid or fully covered by independent third party
insurance as to which the relevant insurance company does not dispute coverage)
to exceed the Threshold Amount shall be entered against any Credit Party or any
Subsidiary thereof by any court and such judgment, attachment, award or order
shall continue without having been discharged, vacated, bonded or stayed for a
period of sixty (60) consecutive days after the entry thereof (or, in any event,
on or before the date on which enforcement thereof may be pursued).
(n) Governmental Authority. (i) Any Credit Party or any Subsidiary thereof shall
be debarred or suspended from any contracting with the United States government,
(ii) a final decision of debarment or a final decision of suspension shall have
been issued to any Credit Party or any Subsidiary thereof, (iii) the actual
termination for default of any Material Contract shall have been issued to or
received by any Credit Party or any Subsidiary thereof and, in each case of the
foregoing clauses (i), (ii) and (iii), such debarment or suspension, final
notice of disbarment or suspension or termination for default shall not have
been revoked, rescinded, withdrawn, stayed or reversed within thirty (30) days
of the entry or issuance thereof.
SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
(a) Acceleration; Termination of Facilities.
(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Specified Obligations), to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit Party
and the Limited Guarantor Subsidiary, if applicable, anything in this Agreement
or the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations (other than Specified Obligations) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit Party
and the Limited Guarantor Subsidiary, if applicable, anything in this Agreement
or in any other Loan Document to the contrary notwithstanding; and
(ii) exercise on behalf of the Secured Parties all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.

 

92



--------------------------------------------------------------------------------



 



(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit (which cash collateral shall be deposited in the applicable Permitted
Currency in which each such Letter of Credit is denominated). Amounts held in
such cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations on a pro rata
basis. After all such Letters of Credit shall have expired or been fully drawn
upon, the Reimbursement Obligation shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower.
SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
SECTION 12.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations, Specified Hedge Obligations
(including any termination payments and any accrued and unpaid interest thereon)
and Specified Cash Management Obligations (ratably among the Lenders and the
counterparties to the Specified Hedge Obligations and Specified Cash Management
Obligations, as applicable, in proportion to the respective amounts described in
this clause Fourth held by them);

 

93



--------------------------------------------------------------------------------



 



Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding in accordance with
Section 12.2(b); and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Limited Guarantor Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 5.3 and
14.3) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

94



--------------------------------------------------------------------------------



 



ARTICLE XIII
THE ADMINISTRATIVE AGENT
SECTION 13.1 Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably designates and appoints Wachovia to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as counterparty to
a Specified Hedge Agreement or Specified Cash Management Arrangement, as
applicable) and the Issuing Lender hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the Issuing
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Credit Party or the Limited Guarantor Subsidiary, if
applicable, to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Article XIII
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Articles XIII and XIV
(including Section 13.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 13.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

95



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 14.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default (other
than a payment Default) unless and until notice describing such Default is given
to the Administrative Agent by Holdings, the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (unless specifically
and reasonably requested by any Lender that the Administrative Agent inquire
into such a matter), (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
Notwithstanding the foregoing, (i) any Lender may from time to time request in
writing that the Administrative Agent provide to such Lender a copy of any
report or document required by this Agreement to be delivered by any Credit
Party or the Limited Guarantor Subsidiary, if applicable, to the Administrative
Agent and which report or document has not been contemporaneously provided by
such Person to the Lenders and, upon receipt of such written request, the
Administrative Agent shall promptly provide a copy of such report or document to
such Lender and (ii) to the extent that the Administrative Agent is entitled,
under any provision of the Loan Documents, to request additional reports or
information from any Credit Party or the Limited Guarantor Subsidiary, if
applicable, any Lender may, from time to time, reasonably request that the
Administrative Agent exercise such right as specified in such Lender’s written
notice to the Administrative Agent, whereupon the Administrative Agent shall
promptly request such information on behalf of such Lender and promptly provide
a copy thereof to such Lender upon receipt thereof.
SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for
Holdings and the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.

 

96



--------------------------------------------------------------------------------



 



SECTION 13.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (such consent not to be unreasonably withheld and which,
in any event, will not be required during the continuance of an Event of
Default), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender with
the consent of the Borrower (such consent not to be unreasonably withheld and,
which consent, shall not be required if an Event of Default shall have occurred
and be continuing), appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 13.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
(b) Any resignation by Wachovia as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Lender and Swingline Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.
SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

97



--------------------------------------------------------------------------------



 



SECTION 13.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.
SECTION 13.9 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion (without notice
to, or vote or consent of, any counterparty to any Specified Hedge Agreement or
Specified Cash Management Arrangement that was a Lender or an Affiliate of any
Lender at the time such agreement was executed),
(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties (whether or
not on the date of such release there may be outstanding Specified Obligations
or contingent indemnification obligations not then due), under any Loan Document
(i) upon repayment of the outstanding principal of and all accrued interest on
the Loans and Reimbursement Obligations, payment of all outstanding fees and
expenses hereunder, the termination of the Revolving Credit Commitment and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 14.2, if approved, authorized
or ratified in writing by the Required Lenders;
(b) to subordinate or release any Lien on any Collateral (whether or not on the
date of such subordination or release there may be outstanding Specified
Obligations or contingent indemnification obligations not then due) granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien;
(c) to release any Subsidiary Guarantor or the Limited Subsidiary Guarantor, as
applicable, (whether or not on the date of such release there may be outstanding
Specified Obligations or contingent indemnification obligations not then due)
from its obligations under the Subsidiary Guaranty Agreement, the Collateral
Agreement and any other Loan Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder; and
(d) to release GLS as a Subsidiary Guarantor upon the designation of GLS as the
Unrestricted Subsidiary.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

 

98



--------------------------------------------------------------------------------



 



SECTION 13.10 Release of Liens and Guarantees of Subsidiaries. If any of the
Collateral shall be sold, transferred or otherwise disposed of by the Borrower,
any other Credit Party or the Limited Guarantor Subsidiary, if applicable, in a
transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Subsidiary permitted
hereunder), then the Administrative Agent, at the request and sole expense of
the Borrower or such other Person, shall execute and deliver without recourse,
representation or warranty all releases or other documents necessary or
desirable for the release of the Liens created by any of the Security Documents
on such Collateral. In the case of any such sale, transfer or disposal of any
property constituting Collateral in a transaction constituting an Asset
Disposition permitted pursuant to Section 11.5, the Liens created by any of the
Security Documents on such property shall be automatically released (without
need for further action by any person). At the request and sole expense of the
Borrower, a Subsidiary that is a Credit Party or the Limited Guarantor
Subsidiary, if applicable, shall be released from all its obligations under this
Agreement and under all other Loan Documents in the event that all or a majority
of the Capital Stock of such Subsidiary shall be sold, transferred or otherwise
disposed of in a transaction permitted by this Agreement (including by way of
merger or consolidation), and the Administrative Agent and the Collateral Agent,
at the request and sole expense of the Borrower, shall execute and deliver
without recourse, representation or warranty all releases or other documents
necessary or desirable to evidence or confirm the foregoing.
SECTION 13.11 Specified Cash Management Arrangements and Specified Hedge
Agreements. No Lender or Affiliate thereof party to a Specified Cash Management
Arrangement or Specified Hedge Agreement, as applicable, that obtains the
benefits of Section 12.4 or any Collateral by virtue of the provisions hereof or
of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
ARTICLE XIV
MISCELLANEOUS
SECTION 14.1 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

         
 
  If to Holdings:   DynCorp International Inc.
 
      13601 North Freeway — Suite 200
 
      Fort Worth, TX 76177
 
      Attention of: Michael Thorne, Chief Financial Officer
 
      Telephone No.: (972) 871-6723
 
      Telecopy No.: (817) 224-1475 (Treasury)
 
      Webpage: www.dyn-intl.com
 
       
 
  With copies to:   Schulte Roth & Zabel LLP
 
      919 Third Avenue
 
      New York NY 10022
 
      Attention of: Benjamin M. Polk
 
      Telephone No.: (212) 756-2000
 
      Telecopy No.: (212) 593-5955
 
       

 

99



--------------------------------------------------------------------------------



 



         
 
  If to Wachovia as Administrative Agent:   Wachovia Bank, National Association
 
      NC0680
 
      1525 West W.T. Harris Blvd.
 
      Charlotte, NC 28262
 
      Attention of: Syndication Agency Services
 
      Telephone No.: (704) 590-2703
 
      Telecopy No.: (704) 590-3481

         
 
  With copies to:   Wachovia Bank, National Association
 
      One Wachovia Center
 
      301 South College Street, 15th Floor
 
      Mail Code: NC-5562
 
      Charlotte, NC 28288
 
      Attention of: Rob Sevin
 
      Telephone No.: (704) 383-7546
 
      Telecopy No.: (704) 383-1625
 
       
 
  If to any Lender:   To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

100



--------------------------------------------------------------------------------



 



SECTION 14.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
(a) increase or decrease (to the extent such decrease is not applied ratably to
all Revolving Credit Commitments) the Revolving Credit Commitment of any
Revolving Credit Lender (or reinstate any Revolving Credit Commitment terminated
pursuant to Section 12.2) or the amount of Loans of any Lender, in any case,
without the written consent of such Lender;
(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (including the extension of any date required by this Agreement with
respect to any mandatory prepayment to a date more than sixty (60) days after
the original due date thereof) of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section 14.2) any fees or other amounts payable hereunder or
under any other Loan Document (or, subject to the following proviso, the method
of calculating fees or interest hereunder) without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary (i) to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 5.1(c) during the
continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;
(d) change Section 5.4, Section 5.6 or Section 12.4 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;
(e) change Section 4.4(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
(f) except as otherwise permitted by this Section 14.2, change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
(g) consent to the assignment or transfer by any Credit Party or the Limited
Guarantor Subsidiary, if applicable, of such Person’s rights and obligations
under any Loan Document to which it is a party (except as permitted pursuant to
Section 11.4), in each case, without the written consent of each Lender);
(h) release (i) Holdings, (ii) all of the Subsidiary Guarantors or
(iii) Subsidiary Guarantors comprising substantially all of the credit support
for the Obligations, in any case, from any Guaranty Agreement (other than as
authorized in Section 13.9), without the written consent of each Lender; or

 

101



--------------------------------------------------------------------------------



 



(i) release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender; provided further, that (i) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Lender in addition to the Lenders required above, affect the rights or duties of
the Issuing Lender under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 14.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 5.14 and 5.15; provided that no amendment or modification
shall have any effect described in Section 14.2(a), (b), (c), (d), (e), (g), (h)
or (i) to the extent consent required under such provisions would otherwise be
required.
SECTION 14.3 Expenses; Indemnity.
(a) Costs and Expenses. The Borrower, any other Credit Party and the Limited
Guarantor Subsidiary, if applicable, jointly and severally, shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrower. Except for Taxes which shall be covered by
Section 5.11, the Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, and shall pay or reimburse any
such Indemnitee for, any and all losses, claims (including, without limitation,
any Environmental Claims or civil penalties or fines assessed by OFAC), damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower, any other Credit
Party or the Limited Guarantor Subsidiary, if applicable, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or

 

102



--------------------------------------------------------------------------------



 



the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by the U.S. Department of the Treasury’s Office of Foreign Assets
Control), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Credit Party or any Subsidiary thereof against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 5.7.
(d) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
SECTION 14.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower, any other Credit
Party or the Limited Guarantor Subsidiary, if applicable, against any and all of
the obligations of such Person now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Issuing Lender or the Swingline
Lender, irrespective of whether or not such Lender, the Issuing Lender or the
Swingline Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Person may be contingent or
unmatured or are owed to a branch or office of such Lender, the Issuing Lender
or the Swingline Lender different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Lender, the Issuing
Lender, the Swingline Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, the Issuing Lender and the Swingline Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

103



--------------------------------------------------------------------------------



 



SECTION 14.5 Governing Law; Jurisdiction, Etc.
(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York.
(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, City of New York and of the United States District Court
for the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment in such
action or proceeding, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Lender or the Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

104



--------------------------------------------------------------------------------



 



SECTION 14.7 Reversal of Payments. To the extent any Credit Party or the Limited
Guarantor Subsidiary, if applicable, makes a payment or payments to the
Administrative Agent for the ratable benefit of the Lenders or the
Administrative Agent receives any payment or proceeds of the Collateral which
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.
SECTION 14.8 Injunctive Relief; Punitive or Consequential Damages.
(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
(b) The Administrative Agent, the Lenders, Holdings and the Borrower (on behalf
of itself, the other Credit Parties and the Limited Guarantor Subsidiary, if
applicable) hereby agree that no such Person shall have a remedy of special,
indirect, consequential, punitive or exemplary damages (as opposed to direct or
actual damages) against any other party to a Loan Document and each such Person
hereby waives any right or claim to such damages that they may now have or may
arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.
SECTION 14.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
SECTION 14.10 Successors and Assigns; Participations.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower, any
other Credit Party nor the Limited Guarantor Subsidiary, if applicable, may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

105



--------------------------------------------------------------------------------



 



(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) such assignment is in
respect of the Initial Term Loan and is made during the period commencing on the
Closing Date and ending on the date that is ninety (90) days following the
Closing Date (provided that the Arranger shall consult with the Borrower prior
to assignments during such period);
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Loan Facility to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

106



--------------------------------------------------------------------------------



 



(C) the consents of the Issuing Lender and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender and no fee shall be payable in connection
with any assignment to an Affiliate of such Lender or any other Lender), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to
Holdings, the Borrower, any of the Borrower’s Affiliates or Subsidiaries, the
Unrestricted Subsidiary or the Sponsor or any of the Sponsor’s Affiliates.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Joinder Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The Commitments and Commitment Percentages of certain of the
Lenders as of the Closing Date are set forth on Schedule 14.10(c). The entries
in the Register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders will treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

107



--------------------------------------------------------------------------------



 



(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Holdings, the Borrower, any of the
Borrower’s Affiliates or Subsidiaries or the Sponsor or any of the Sponsor’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, Issuing Lender, Swingline Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.8, 5.9, 5.10 and 5.11 (subject to the requirements of those sections,
including any delivery requirements) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 14.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 5.6 as though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 5.10 and 5.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 5.11 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.11(e) as
though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 14.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and such Information shall be disclosed solely in furtherance of the
transactions contemplated by the Loan Documents), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
(or any Specified Hedge Agreement) or any action or proceeding relating to this
Agreement or any other Loan Document (or any Specified Hedge Agreement) or the
enforcement of rights hereunder or

 

108



--------------------------------------------------------------------------------



 



thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any proposed purchasing Lender, purchasing
Lender, Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (j) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 14.12 Performance of Duties. The obligations of each of the Credit
Parties and the Limited Guarantor Subsidiary, if applicable, under this
Agreement and each of the other Loan Documents shall be performed by such Person
at its sole cost and expense.
SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 14.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
SECTION 14.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
SECTION 14.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

109



--------------------------------------------------------------------------------



 



SECTION 14.17 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement or Lender Authorization by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that any provision of the Security Documents that
imposes additional burdens on Holdings or its Subsidiaries or further restricts
the rights of Holdings or its Subsidiaries or gives the Administrative Agent or
the Lenders additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Except as provided in
Section 6.2, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Each of the parties to this Agreement
hereby acknowledge that each covenant contained in Articles VIII through XI
hereof shall be given independent effect and that no Credit Party nor any
Subsidiary thereof shall engage in any transaction or other act otherwise
permitted under any particular covenant contained in such Articles if such
transaction or other act would otherwise be prohibited or would not be permitted
by another covenant contained in such Articles.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 14.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than (a) contingent indemnification obligations not then due and (b) the
Specified Obligations) arising hereunder or under any other Loan Document shall
have been indefeasibly and irrevocably paid and satisfied in full and the
Revolving Credit Commitment has been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
SECTION 14.19 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and Guarantors, which information includes the name and address of each Borrower
and Guarantor and other information that will allow such Lender to identify such
Borrower or Guarantor in accordance with the Act.
SECTION 14.20 Delivery of Lender Authorization. Each initial Lender (other than
any Lender whose name appears on the signature pages to this Agreement) shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Authorization duly executed by such Lender.
[Signature pages to follow]

 

110



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

            DYNCORP INTERNATIONAL INC.,
as Holdings
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer        DYNCORP
INTERNATIONAL LLC,
as Borrower
      By:   /s/ Michael J. Thorne         Name:   Michael J. Thorne       
Title:   Senior Vice President & Chief Financial Officer     

[Credit Agreement — DynCorp International LLC]

 

 



--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender
and Lender
      By:   /s/ Robert Sevin         Name:   Robert Sevin        Title:  
Director   

[Credit Agreement — DynCorp International LLC]

 

 